

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 10.1
 
 


 
 


 
 


 
 
PURCHASE AGREEMENT
 
dated


August 12, 2009


among


SPIRIT OF AMERICA NATIONAL BANK,


CHARMING SHOPPES RECEIVABLES CORP.,


SPIRIT OF AMERICA, INC.


 and


WORLD FINANCIAL NETWORK NATIONAL BANK
 
 
 
 
 
 
 
 





                                                        
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page

1.
Definitions 
1

 
2.
Assets to be Sold 
9

 
 
2.1
Sale and Purchase 
9

 
 
2.2
Transfer and Assumption 
10

 
 
2.3
Consents 
10

 
 
2.4
Books and Records 
11

 
 
2.5
Excluded Assets 
11

 
 
2.6
Name of Master Trust 
11

 
3.
Transfer Date and Consideration for Assets to be Sold 
11

 
 
3.1
Assumption of Account Servicing Duties and Costs 
11

 
 
3.2
Payment Amount; Adjustments 
12

 
4.
Closing 
13

 
5.
Agreements of Seller Parties During Pre-Closing Period 
13

 
 
5.1
Information 
13

 
 
5.2
Communications with Cardholders 
13

 
 
5.3
Conduct of Business During the Pre-Closing Period 
14

 
 
5.4
Debt Cancellation Contracts 
15

 
 
5.5
Securitization Documents 
15

 
 
5.6
Co-Branded Cards 
15

 
6.
Certain Agreements of Purchaser and Seller Parties 
15

 
 
6.1
Cardholder Disputes 
15

 
 
6.2
[Reserved] 
16

 
 
6.3
Confidentiality of Information 
16

 
 
6.4
Payments Received by the Seller Parties and Purchaser 
17

 
 
6.5
Collection of Purchased Accounts 
18

 
 
6.6
Further Assurances/Post Closing Covenants 
18

 
 
6.7
Taxes 
20

 
 
6.8
Securitization Cooperation. 
20

 
 
6.9
Public Announcements 
22

 
 
6.10
License of Domain Names 
22

 

 
 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

 
6.11
Updates to SAS 70 Report 
22

 
 
6.12
Co-Branded PLB BIN Numbers 
23

 
7.
Indemnification 
23

 
 
7.1
Indemnification by Seller Parties 
23

 
 
7.2
Indemnification by Purchaser 
23

 
 
7.3
Indemnification Procedures 
24

 
 
7.4
Limitation of Liability 
26

 
 
7.5
Deadline for Claims for Indemnification 
27

 
8.
Warranties and Representations of SOANB 
27

 
 
8.1
Organization 
27

 
 
8.2
Authority 
27

 
 
8.3
Legal Proceedings 
28

 
 
8.4
Finders or Brokers 
28

 
 
8.5
Compliance with Law and Other Instruments 
28

 
 
8.6
Condition of Account Assets 
29

 
 
8.7
SOANB Agreements and Accounts 
29

 
 
8.8
Debt Cancellation Contracts 
30

 
 
8.9
Absence of Certain Changes 
30

 
 
8.10
Accounts Not Business Accounts 
30

 
 
8.11
Conveyance of Assets to be Sold 
30

 
 
8.12
Accuracy of Statements 
30

 
 
8.13
Service Provider SAS 70 Review by Spirit of America 
31

 
 
8.14
Tax Matters 
31

 
 
8.15
Securitization 
31

 
 
8.16
Closing Statements 
31

 
 
8.17
Eligible Accounts 
32

 
9.
Warranties and Representations of CSRC and SOAI 
32

 
 
9.1
Organization 
32

 
 
9.2
Authority 
32

 
 
9.3
Financial Information with respect to Account Assets 
32

 

 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

 
9.4
Legal Proceedings 
33

 
 
9.5
Finders or Brokers 
33

 
 
9.6
Compliance with Law and other Instruments 
33

 
 
9.7
Conveyance of Assets to be Sold 
34

 
 
9.8
Accuracy of Statements 
34

 
 
9.9
Securitization 
34

 
 
9.10
Investor Certificates 
35

 
 
9.11
Tax Matters 
35

 
 
9.12
Closing Statements 
36

 
 
9.13
Eligible Accounts 
36

 
10.
Warranties and Representations of Purchaser 
36

 
 
10.1
Organization 
36

 
 
10.2
Authority 
36

 
 
10.3
Legal Proceedings 
36

 
 
10.4
Finders or Brokers 
37

 
 
10.5
Governmental Notices 
37

 
 
10.6
Compliance with Law and Other Instruments 
37

 
11.
Conditions Precedent to Purchaser’s Obligations 
37

 
 
11.1
Absence of Litigation 
37

 
 
11.2
Truth of Representations 
38

 
 
11.3
Performance of Covenants 
38

 
 
11.4
Items to be Delivered by Seller Parties 
38

 
 
11.5
UCC Financing Statement 
39

 
 
11.6
Governmental and Regulatory Approvals 
39

 
 
11.7
Repayment of Conduit Series 
39

 
 
11.8
Eligible Account 
39

 
12.
Conditions Precedent to the Obligations of the Seller Parties 
39

 
 
12.1
Absence of Litigation 
40

 
 
12.2
Truth of Representations 
40

 
 
12.3
Performance of Covenants 
40

 

 
iii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

 
12.4
Items to be Delivered by Purchaser 
40

 
 
12.5
Governmental and Regulatory Approvals 
41

 
 
12.6
Loan Agreement 
41

 
 
12.7
Milford Agreement 
41

 
 
12.8
Ratings Confirmation 
41

 
13.
Survival of Representations and Warranties 
41

 
14.
Default/Termination of Agreement 
42

 
 
14.1
Default 
42

 
 
14.2
Termination Right 
42

 
 
14.3
Other Termination 
42

 
 
14.4
No Release 
43

 
15.
Delayed Payment After Closing 
43

 
 
15.1
Final Settlement and Disputes 
43

 
 
15.2
Interest 
44

 
 
15.3
Records and Financial Information 
44

 
16.
Miscellaneous 
44

 
 
16.1
Expenses 
44

 
 
16.2
Notices 
44

 
 
16.3
Successors and Assigns 
45

 
 
16.4
Counterparts 
45

 
 
16.5
Governing Law 
46

 
 
16.6
Captions 
46

 
 
16.7
No Waiver 
46

 
 
16.8
No Petition 
46

 
 
16.9
No Joint Venture 
46

 
 
16.10
Severability 
46

 
 
16.11
No Third Party Beneficiaries 
47

 
 
16.12
Waiver of Jury Trial 
47

 
 
16.13
Entire Agreement 
47

 



 
iv

--------------------------------------------------------------------------------

 



EXHIBIT 1
Form of Preliminary Closing Statement
EXHIBIT 2
Form of Assignment and Bill of Sale
EXHIBIT 3
Form of Assumption Agreement
EXHIBIT 4
Retained Interests
EXHIBIT 5
Securitization Documents
EXHIBIT 6
Specified Amendments
EXHIBIT 7
Outstanding Series
       
Annex I
Seller Party Disclosure
       
SCHEDULE 1
Additional Payment
SCHEDULE 3.2
Agreed-Upon Procedures
SCHEDULE 8.7.1
Forms of SOANB’s Cardholder Agreements
SCHEDULE 8.7.2
Form of SOANB’s Periodic Statement
SCHEDULE 8.8
Form of Debt Cancellation Contract
SCHEDULE 9.3
Additional Account Information
SCHEDULE 9.11
Investor Certificate Issuance Disclosure




















































 
 
 
v

--------------------------------------------------------------------------------

 



 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) executed August 12, 2009 (the
“Execution Date”) among SPIRIT OF AMERICA NATIONAL BANK, a national bank (“SOANB
”), with a principal place of business in Milford, Ohio and an address at 450
Winks Lane, Bensalem, PA 19020, SPIRIT OF AMERICA, INC., a Delaware corporation
(“SOAI”), CHARMING SHOPPES RECEIVABLES CORP., a Delaware corporation, (“CSRC”,
and together with SOANB and SOAI, the “Seller Parties” and each, a “Seller
Party”), and WORLD FINANCIAL NETWORK NATIONAL BANK, a national bank
(“Purchaser”), with an address at 3100 Easton Square Place, Columbus, OH  43219.
 
W I T N E S S E T H:
 
WHEREAS, the Charming Shoppes Master Credit Card Trust (the “Master Trust”) was
formed pursuant to that certain Second Amended and Restated Pooling and
Servicing Agreement, dated as of November 25, 1997, as amended and/or
supplemented through the date of this Agreement by the amendments and
supplements listed on Exhibit 5 and as it may be further amended and/or
supplemented through the Closing Date to the extent permitted by this Agreement,
including all series supplements thereto (the “Pooling and Servicing
Agreement”), by and among CSRC, as Seller, SOAI, as Servicer, and U.S. Bank
National Association, successor to Wachovia Bank, National Association, as
Trustee;
 
WHEREAS, pursuant to this Agreement, the Seller Parties are willing to sell and
Purchaser is willing to purchase, the Assets to be Sold (as hereafter defined)
on the terms and subject to the conditions set forth herein;
 
WHEREAS, on the date hereof, Purchaser and certain subsidiaries of Charming
Shoppes, Inc. (“Charming Shoppes”) are entering into Private Label Credit Card
Plan Agreements (the “Program Agreements”)  to become effective as of the
Closing under this Agreement, that provides for, among other things, the
issuance of proprietary credit cards bearing one or more Trade Names (as
hereafter defined) and co-branded credit cards;
 
WHEREAS, simultaneously with the Closing under this Agreement, the Seller
Parties, Purchaser and certain of their respective Affiliates desire to enter
into other agreements in connection with the transactions contemplated hereby;
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Purchaser and the
Seller Parties, each intending to be legally bound, hereby agree as follows:
 
1. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:
 
“Account” means a credit account on which a purchase transaction may be or has
been made by (or by a person authorized by) the Cardholder pursuant to a Credit
Card.
 

 
 

--------------------------------------------------------------------------------

 

“Account Assets” has the meaning set forth in Section 2.1.
 
“Account Balance” means, as to any Eligible Account, any and all amounts owing
to SOANB in respect of such Account by the Cardholder (including principal
amounts for the payment of goods and services, accrued interest, periodic
finance charges, late charges, fees and other finance and service charges)
whether or not billed.
 
“Account Duties” means the duties to the Cardholders of Eligible Accounts under
the applicable Cardholder Agreements to bill, administer and collect the Account
Assets, including, without limitation, administering any Debt Cancellation
Contracts.
 
“Action” has the meaning set forth in Section 7.3(a).
 
“Additional Payment” has the meaning set forth in Schedule 1.
 
“Adjusted Closing Statement” has the meaning set forth in Section 3.2(b).
 
“Adjusted Payment Amount” has the meaning set forth in Section 3.2(b).
 
“Adjustment Amount” has the meaning set forth in Section 3.2(b).
 
“Adjustment Date” means the sixtieth (60th) day after the Closing Date (or, if
such day is not a Business Day, the next succeeding Business Day).
 
“ADSI” means ADS Alliance Data Systems, Inc.
 
“Affiliate” means, as to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person.
 
“Agreed-Upon Procedures Letter” has the meaning set forth in Section 3.2(a).
 
“Agreement” means this Purchase Agreement, including all schedules and exhibits
hereto, and, if amended, modified or supplemented, as the same may be so
amended, modified or supplemented from time to time.
 
“Ancillary Agreements” means, collectively, the Parent Agreement, the Program
Agreements, the Specified Amendments, the Assignment and Bill of Sale, the
Assumption Agreements and the certificates of the Seller Parties delivered
pursuant to Section 11.4(b).
 
“Assets to be Sold” means, collectively, the Account Assets and the
Securitization Assets.
 
“Assignment and Bill of Sale” means that document delivered by the Seller
Parties to Purchaser on the Closing Date which provides for, among other things,
the assignment and transfer to Purchaser of all of each Seller Party’s
respective rights, title and interest in the Assets to be Sold in substantially
the form of Exhibit 2.
 

 
2

--------------------------------------------------------------------------------

 

“Assumed Liabilities” means, collectively, (i) the Account Duties of SOANB first
arising from and after the Transfer Date to the extent related to the Account
Assets and (ii) the Securitization Assets Assumed Liabilities.
 
“Assumption Agreements” means an assumption agreement from Purchaser to the
Seller Parties substantially in the form of Exhibit 3 and the Securitization
Transfer Agreements, pursuant to which, among other things, Purchaser confirms
its assumption and agreement to perform and discharge the Assumed Liabilities.
 
“AUP Payment Amount” has the meaning set forth in Section 3.2(a).
 
“Bank Merger Act” means Section 18(c) of the Federal Deposit Insurance Act (12
U.S.C. 1828 (c)).
 
“Books and Records” means, to the extent in any Seller Party’s possession or
control as of the Transfer Date, all applications for Eligible Accounts, all
Cardholder Agreements related to Eligible Accounts, copies of Cardholder billing
statements for the twelve (12) months prior to the Transfer Date or, if
available, the twenty-four (24) months prior to the Transfer Date, all sales
orders under Eligible Accounts, all customer service information (commonly
referred to as “memo screens”) and copies thereof relating to Eligible Accounts,
monthly and annual servicer reports delivered to the Trustee pursuant to the
Pooling and Servicing Agreement during the five (5) years prior to the Closing
Date (including, without limitation, pursuant to Sections 3.5 and 3.6 of the
Pooling and Servicing Agreement), any written correspondence pertaining to
pending Cardholder inquiries in respect of the Eligible Accounts, and any files
and / or written correspondence relating to governmental or regulatory
investigations (subject to the exclusion of files or correspondence not
permitted to be disclosed under applicable law or regulation) or active
litigation in respect of the Eligible Accounts; provided, that “Books and
Records” shall not include any comments or text entered onto any Seller Party’s
proprietary systems or hard copy prints of such information which are commonly
referred to as “collections comments,” or any hardcopy formats containing any
Seller Party’s system screen formats. “Business Day” means a day (not being a
Saturday or Sunday) on which banks are open for normal banking business in Ohio.
 
“Cardholder” means a person to whom a Credit Card is issued and in whose name
the Account, in connection with which the Credit Card may be used, is
established.
 
“Cardholder Agreement” means an agreement between SOANB and a Cardholder under
which one or more Credit Cards are issued or utilized.
 
“Cardholder Dispute” means, as to any Eligible Account, any billing dispute
raised by a Cardholder which arises out of or relates to the business or
operations of any of the Account Assets prior to the Transfer Date.
 
“Cardholder List” means the Cardholders’ names, telephone numbers, e-mail
addresses and physical addresses for the Eligible Accounts which shall be set
forth in the Closing Tapes delivered to the Purchaser Parties on the Transfer
Date.
 

 
3

--------------------------------------------------------------------------------

 

“Charged Off Account” means any Account as to which the related account balance
has been written off, or should have been written off, by SOANB on SOANB’s books
on or prior to the Transfer Date in accordance with SOANB’s normal and customary
policies as in effect on the date of this Agreement including, without
limitation, any Account which is more than one hundred seventy nine (179) days
contractually past due as of the Transfer Date.
 
“Charming Shoppes” has the meaning set forth in the recitals.
 
“Closing” has the meaning set forth in Section 4.
 
“Closing Date” means the Transfer Date.
 
“Closing Statement” means a closing statement in the form of Exhibit 1, together
with a calculation of the Retained Interest in the form of Exhibit 4.
 
“Closing Tape” means an Account and Cardholder tape or tapes or files delivered
to a PCI compliant FTP site including the following fields of information for
all Eligible Accounts as such information exists on SOAI’s system as of up to
five (5) Business Days prior to the Transfer Date: name, address, city, state,
zip code, account number, total current balance.
 
“Co-Branded Fashion Bug Visa Program” means a program of SOANB to originate
charges on a general purpose credit card, under the Visa® system, which credit
card may be co-branded with the Fashion Bug or Fashion Bug Plus brand names,
which accounts (to the extent eligible accounts) shall be replaced by a private
label Credit Card by SOANB or the Purchaser, as applicable, in accordance with
Section 5.6 hereof.
 
“Confidential Information” has the meaning set forth in Section 6.3.
 
“Conveyance Documents” shall have the meaning set forth in Section 10.4(a).
 
“Credit Balance” means, as to any Eligible Account, any and all amounts owing by
SOANB to the Cardholder in respect of such Account as a credit balance whether
or not billed.
 
“Credit Card” means a card issued by SOANB or its Predecessor in Interest and
bearing one or more of the Trade Names, including without limitation all credit
cards issued under the Co-Branded Fashion Bug Visa Program.
 
“CSRC” has the meaning set forth in the preamble.
 
“Debt Cancellation Contracts” means all debt cancellation contracts and programs
relating to the Eligible Accounts (but not including any rights under insurance
policies with respect thereto).
 
“Domain Name License” means those certain authorization codes necessary to
effectuate the grant of the license to Purchaser’s Affiliate Alliance Data
Systems Corporation of the Domain Names.
 
“Domain Names” means the following domain names:
 

 
4

--------------------------------------------------------------------------------

 

www.fashionbugcard.com
www.lbcard.com
www.catherinescard.com
www.petitecard.com
www.fbvisacard.com
 
“Eligible Account” means any Account which is not an Ineligible Account.
 
“Estimated Payment Amount” has the meaning set forth in Section 3.2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchangeable Seller Certificate” has the meaning assigned thereto in the
Pooling and Servicing Agreement.
 
“Execution Date” has the meaning set forth in the first paragraph of this
Agreement.
 
“Filing Party” has the meaning set forth in Section 6.8(b).
 
“Finance Charge Collections” has the meaning assigned thereto in the Pooling and
Servicing Agreement.
 
“Financial Information” has the meaning set forth in Section 9.3.
 
“Financial Information Computation Date” has the meaning set forth in Section
9.3 hereof.
 
“GAAP” means generally accepted accounting principles in the United States as
consistently applied by the Seller Parties.
 
“Gross Receivables” means all amounts owing (after deduction of credit balances
scheduled as of the Transfer Date and unapplied cash) to the Seller Parties or
to the Master Trust from Cardholders with respect to Eligible Accounts; it being
understood and agreed that outstanding loans, cash advances and other extensions
of credit, billed or posted are intended to be included in Gross Receivables but
that Gross Receivables excludes unbilled finance charges and late charges and
any other fees, charges and interest assessed on the Accounts.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
 
“Ineligible Account” means any Account which did not satisfy the requirements
for an “Eligible Account” specified in the Pooling and Servicing Agreement as of
the date on which it was designated to the Master Trust pursuant to Section 2.6
of the Pooling and Servicing Agreement.
 
“Interested Parties” means with respect to any Securitization Transaction or
other transfer of the Account Balances attributable to the Accounts, brokers,
placement agents, rating agencies, certificate holders, investors,
counterparties, credit enhancement providers, governmental representatives and
other persons that may acquire an ownership or security interest in or
 

 
5

--------------------------------------------------------------------------------

 

exposure to the Account Balances (whether or not evidenced by securities), and
their respective affiliates, accountants, attorneys and other representatives.
 
“Investor Certificates” means any one of the certificates including the bearer
certificates, the registered certificates or any global certificates executed
and authenticated by the Trustee of the Master Trust evidencing an Undivided
Trust Interest (as defined in the Pooling and Servicing Agreement), other than
the Exchangeable Seller Certificate.
 
“Liens” means all assignments, security interests, claims, liens, encumbrances
or rights or other interests of third parties whatsoever, excluding the liens of
any of the Securitization Documents.
 
“Loan Agreement” means the Third Amended and Restated Loan Agreement, dated as
of July 31, 2009, among Charming Shoppes, certain of its subsidiaries, certain
financial institutions, and Wells Fargo Retail Finance, LLC, as Administrative
Agent, as the same may be amended or modified and in effect.
 
“Loss” has the meaning set forth in Section 7.1.
 
“Master Trust” has the meaning set forth in the recitals hereto.
 
“Milford Agreement” means the Milford Purchase Agreement dated as of the
Execution Date between SOAI and ADSI as to the Milford facility and operations.
 
“Offer” has the meaning set forth in Section 6.6(j).
 
“Officer’s Certificate” means, with respect to a Person, a certificate signed by
a duly authorized officer of such Person.
 
“Parent Agreement” means the agreement dated as of the Execution Date between
Charming Shoppes and WFNNB.
 
“Payment Amount” has the meaning set forth in Section 3.2.
 
“Permitted Lien” means (a) Liens for taxes, assessments and other governmental
charges or levies not yet due or which are being contested in good faith by
appropriate action and have been disclosed to the Purchaser in writing, and (b)
Liens created by Purchaser.
 
“Person” means any legal person, including any individual corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, limited liability company, governmental entity or
other entity of similar nature.
 
“Pooling and Servicing Agreement” has the meaning set forth in the recitals
hereto.
 
“Pre-Closing Period” means the interval from the Execution Date to and including
the Transfer  Date.
 

 
6

--------------------------------------------------------------------------------

 

“Predecessor in Interest” means WFNNB (as to certain Credit Cards bearing the
Lane Bryant Trade Name), Citibank, N.A. (as to certain Credit Cards bearing the
Catherines Trade Name), and any special purpose entities created or administered
by a Seller Party or any of the foregoing, which in any case is in the chain of
title of the Assets to be Sold.
 
“Preliminary Closing Statement” has the meaning set forth in Section 3.2(a).
 
“Program Agreements” has the meaning set forth in the recitals hereto.
 
“Purchased Account” means, from and after the Transfer Date, an Account which is
actually purchased by Purchaser pursuant to the terms of this Agreement.
 
“Purchaser Indemnified Parties” means (a) the Purchaser and its Affiliates, (b)
each Person, if any, who controls any of the foregoing with the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act and
(c) any of their respective former and current officers, directors, members,
shareholders, employees and controlling persons.
 
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
“Retained Interests” means those interests in the Master Trust specified on
Exhibit 4 hereto.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securitization Assets” has the meaning set forth in Section 2.1.
 
“Securitization Assets Assumed Liabilities” means all liabilities arising from
the ownership or servicing of the Securitization Assets on or after the Transfer
Date, provided that no Securitization Asset liability shall be assumed under any
indemnity or document that is not listed on Exhibit 5 and no Securitization
Asset liability shall be assumed with respect to Paragraphs 11-29 of Exhibit 5;
and provided, further, that no liability shall be assumed under any indemnity
for violation of securities laws arising from an issuance, sale or other
placement of Investor Certificates prior to the Transfer Date or any failure of
any Seller Party to perform its obligations with respect to the Securitization
Assets prior to the Transfer Date.
 
“Securitization Assumed Liabilities” means the Securitization Asset Assumed
Liabilities and Securitization Servicing Assumed Liabilities.
 
“Securitization Documents” means the Pooling and Servicing Agreement and the
other documents designated on Exhibit 5.
 

 
7

--------------------------------------------------------------------------------

 

“Securitization Receivables” means, as of any dates, the Gross Receivables that
have been transferred to the Master Trust and have not been reassigned to any
Seller Party under the Pooling and Servicing Agreement.
 
“Securitization Servicing Assumed Liabilities” means all liabilities of the
Servicer (as defined in the Pooling and Servicing Agreement) arising under the
Securitization Documents on or after the Transfer Date, provided that no
servicing liability shall be assumed under any document that is not listed on
Exhibit 5 and no servicing liability shall be assumed with respect to Paragraphs
11-29 of Exhibit 5; and provided, further, that no liability shall be assumed
for any failure of any Seller Party to perform its servicing obligations under
the Securitization Documents with respect to the Securitization Assets prior to
the Transfer Date.
 
“Securitization Transaction” means any (i) financing transaction that is payable
from or secured, directly or indirectly, by all or a portion of the Assets to be
Sold, (ii) sale or other transfer of all or a portion of the Assets to be Sold
or (iii) other asset securitization, secured loan, financing, synthetic risk
transfer transaction or similar transaction involving all or a portion of the
Assets to be Sold, including any sale to or otherwise involving any conduit.
 
“Securitization Transfer Agreements” means the assignment and assumption
agreements dated as of the Closing Date whereby the Seller Parties assign their
respective rights and obligations relating to, and Purchaser or its designated
Affiliate assume such rights and obligations under or relating to, the
Securitization Documents.
 
“Seller Indemnified Parties” means (a) the Seller Parties and their Affiliates,
(b) each Person, if any, who controls any of the foregoing with the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act and
(c) any of their respective former and current officers, directors, members,
shareholders, employees and controlling persons.
 
“Seller Interest” has the meaning assigned thereto in the Pooling and Servicing
Agreement.
 
“Seller Parties” has the meaning assigned thereto in the preamble.
 
“SOAI” has the meaning assigned thereto in the preamble.
 
“SOANB” has the meaning assigned thereto in the preamble.
 
“Specified Amendments” means those amendment documents specified on Exhibit 6,
which, among other things, shall permit the repayment in full on the Closing
Date of the series of Investor Certificates indicated on Exhibit 7 to be repaid
in the Closing Date.
 
“Tax” (and, with correlative meaning, “Taxes”) means any federal, state, local
or foreign net income, gross income, gross receipts, windfall profit, property,
production, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add-on minimum, ad valorem, goods and services,
value added, transfer, stamp, or environmental tax, or any other tax, custom,
duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or penalty, additional tax or additional
amount imposed by any governmental authority.
 

 
8

--------------------------------------------------------------------------------

 

“Tax Claims” means SOANB’s rights to recover tax refunds with respect to Charged
Off Accounts.
 
“Tax Returns” means any report, return, document, declaration, payee statement
or other information or filing required to be supplied to any Tax authority or
any person with respect to Taxes.
 
“Trade Names” means the following names, symbols and/or logos associated with
the SOANB credit program:  Fashion Bug, Fashion Bug Plus, Lane Bryant, Lane
Bryant Outlet, Petite Sophisticate, Petite Sophisticate Outlet, Catherine’s Plus
Sizes and Catherines.
 
“Transfer Date” means the later of (i) the close of business on October 6, 2009
and (ii) the date that is seven (7) Business Days after the approvals and
consents, if any, required under the Bank Merger Act and  the HSR Act have been
received, or such other date as the parties may mutually agree.
 
“Transfer Taxes” has the meaning set forth in Section 6.7.
 
“TSYS” means Total System Solutions, Inc., a Georgia corporation.
 
“Valuation Date” means five (5) Business Days prior to the Transfer Date.
 
2. Assets to be Sold.
 
2.1 Sale and Purchase
 
(a) On the Transfer Date, SOANB agrees to sell, assign and transfer to
Purchaser, and Purchaser agrees to purchase from SOANB, all rights, titles and
interests of SOANB in and to the following assets and properties as in existence
as of the Transfer Date (collectively, the “Account Assets”):
 
(i)  
All Eligible Accounts (including the Account Balances thereunder);

 
(ii)  
All Cardholder Agreements relating to Eligible Accounts;

 
(iii)  
All Debt Cancellation Contracts;

 
(iv)  
All Books and Records relating to Eligible Accounts;

 
(v)  
All Credit Cards related to the Eligible Accounts;

 
(vi)  
All PLB BIN numbers relating to the Eligible Accounts excluding the PLB BIN
numbers with respect to the Co-Branded Fashion Bug Visa Program;  and

 
(vii)  
The Seller Parties’ toll free customer service telephone numbers and toll free
authorizations numbers related to the Eligible Accounts.

 
(b) On the Transfer Date, CSRC agrees to sell, assign and transfer to Purchaser
or an Affiliate of Purchaser designated by Purchaser, and Purchaser agrees to
purchase or cause an
 

 
9

--------------------------------------------------------------------------------

 

Affiliate of Purchaser designated by Purchaser to purchase from CSRC, all
rights, titles and interests of CSRC in and to the following assets and
properties as in existence on the Transfer Date (collectively the
“Securitization Assets”):
 
(i)  
the Exchangeable Seller Certificate, including without limitation all rights to
receive excess Finance Charge Collections, and funds released to the holder of
the Exchangeable Seller Certificate from accounts maintained under the
Securitization Documents;

 
(ii)  
the Seller Interest, including without limitation all Collections allocated to
the Seller Interest (due to the existence of a Minimum Seller Interest or
otherwise);

 
(iii)  
the other Retained Interests; and

 
(iv)  
all other rights and benefits allocated to the Seller or the holder of the
Exchangeable Seller Certificate under the Securitization Documents.

 
The sale of the Eligible Accounts (including the Account Balances thereunder)
and the other Assets to be Sold is made without recourse to the Seller Parties,
subject only to representations and warranties of the Seller Parties and
indemnification by the Seller Parties set forth in this Agreement.
 
2.2 Transfer and Assumption
 
On the Transfer Date (a) Purchaser agrees to assume, and SOANB agrees to assign
and transfer to Purchaser or an Affiliate of Purchaser designated by Purchaser,
the Account Assets and the Account Duties arising on or after the Transfer Date,
(b) Purchaser agrees to assume or cause an Affiliate of Purchaser designated by
Purchaser to assume, and CSRC agrees to assign and transfer to Purchaser or an
Affiliate of Purchaser designated by Purchaser, the Securitization Assets and
the Securitization Assets Assumed Liabilities described in clause (i) of the
definition thereof, and (c) Purchaser agrees to assume, and SOAI shall assign
and transfer to Purchaser, the Securitization Servicing Liabilities, each by
execution and delivery to Purchaser on the Transfer Date of the Assignment and
Bill of Sale (and such other documents as are required to effectuate such sale)
and the Securitization Transfer Agreements; and Purchaser agrees to confirm such
assumption by execution and delivery to the Seller Parties on the Transfer Date,
of the Assumption Agreements.  Notwithstanding any designation of an Affiliate
of the Purchaser to assume any obligation hereunder or under any Assumption
Agreement, the Purchaser shall remain responsible and liable for the performance
of such obligation.
 
2.3 Consents
 
The Seller Parties and the Purchaser shall give all notices required to be
delivered and obtain all consent(s) required to be obtained by the Seller
Parties or the Purchaser, as applicable, in connection with the sale, transfer
and assignment to Purchaser of the Assets to be Sold.  Without limiting the
foregoing, if required, within three (3) Business Days of the Execution Date,
the Purchaser shall exercise its best efforts to apply for the Bank Merger Act
approval and, if required, HSR Act approval.  The Seller Parties will exercise
best efforts to provide all information requested by the Purchaser to complete
the Bank Merger Act application within two
 

 
10

--------------------------------------------------------------------------------

 

Business Days of such request.  The Seller Parties shall seek, but shall not be
in breach of this Purchase Agreement if they shall not be able to obtain,
confirmations of the then-current ratings of the outstanding Investor
Certificates as a result of the Specified Amendments from the applicable rating
agencies rating such Investor Certificates.  The Purchaser shall cooperate with
the information and data requests of the rating agencies in connection with
obtaining such ratings confirmations.
 
2.4 Books and Records
 
The Seller Parties shall deliver to Purchaser on the Transfer Date the Books and
Records; provided, however, that (i) SOANB may retain any part of the Books and
Records directly relating to Ineligible Accounts (provided that if such part of
the Books and Records also relate to Eligible Accounts, SOANB may retain the
original thereof and deliver a copy to Purchaser) and (ii) the Seller Parties
may retain copies of any part of the Books and Records for regulatory compliance
purposes or pursuant to the Seller Parties’ bona fide document retention
policies, subject to the confidentiality obligations and use restrictions
otherwise set forth in this Agreement (except with respect to those portions of
the Books and Records retained by SOANB as relating to Ineligible
Accounts).  For the avoidance of doubt, it is understood and agreed that nothing
in this Agreement shall affect any rights a Charming Shoppes subsidiary may
otherwise have under a Program Agreement to retain records and information to
the extent and as permitted under the Program Agreements.
 
2.5 Excluded Assets
 
Nothing contained in this Agreement, or in any document executed in connection
herewith, shall be deemed to transfer any of the Seller Parties’ right, title
and interest in, and the Assets to be Sold shall not include, the Ineligible
Accounts, any other charged-off accounts owned by SOANB acquired by SOANB from
unaffiliated third parties that have not been transferred to the Master
Trust(and for which the accounts receivable related thereto have been written
off by SOANB), the Seller Parties’ names or marks used in association with the
Accounts, the Tax Claims, any rights in respect of insurance policies relating
to Debt Cancellation Contracts or any other asset of the Seller Parties not
specifically identified in Section 2.1 (the “Excluded Assets”) and Purchaser
shall have no obligations or liabilities with respect to any Excluded Assets.
 
2.6 Name of Master Trust.  Concurrently with the Transfer Date, the Purchaser
and the Seller Parties agree to change the name of the Master Trust to exclude
reference to Charming Shoppes, the Seller Parties, their Affiliates and their
trade names.
 
3. Transfer Date and Consideration for Assets to be Sold.
 
3.1 Assumption of Account Servicing Duties and Costs.
 
SOAI’s obligations with respect to the servicing of the Eligible Accounts and
the Books and Records shall end on the Transfer Date and shall be assumed and
performed by Purchaser as of the Transfer Date, and the costs associated
therewith shall be assumed by Purchaser as of the Transfer Date.
 

 
11

--------------------------------------------------------------------------------

 

3.2 Payment Amount; Adjustments
 
(a) The amount to be paid by Purchaser to the Seller Parties for the Assets to
be Sold shall be an amount equal to one hundred percent (100%) of the sum of (1)
the outstanding amount of the Seller Interest valued as of the Closing Date, (2)
the outstanding amount of the Retained Interests valued as of the Closing Date
and (3) the Additional Payment (the “Payment Amount”), valued and calculated on
a basis consistent with the methodology and calculations used by Charming
Shoppes in preparing its 10-Qs and 10-Ks filed with the Securities and Exchange
Commission (including changes in the assumptions made in a manner consistent
with such methodology).  On the Transfer Date, the Seller Parties shall deliver
a preliminary Closing Statement certified by the Seller Parties (the
“Preliminary Closing Statement”) to Purchaser setting forth the Payment Amount
calculation valued as of the Valuation Date (the “Estimated Payment Amount”) and
specifying in reasonable detail the calculation thereof and all other
information set forth in the form of the Closing Statement.  At the Closing,
Purchaser will pay the Seller Parties or their assignee by wire transfer in
immediately available funds to an account designated by the Seller Parties an
amount equal to the Estimated Payment Amount.  Within sixty (60) days after the
Transfer Date, the parties shall perform a “true-up” of the Payment Amount
valued as of the Closing Date, as set forth in clause (b) below and the Seller
Parties shall deliver to Purchaser a statement in the form of the Closing
Statement calculating the Payment Amount valuation as of the Closing Date (the
“AUP Payment Amount”), together with an agreed upon procedures letter from Ernst
& Young confirming the consistency of calculations with the methodology used by
Charming Shoppes in preparing its 10-Q's and 10-K's filed with the Securities
and Exchange Commission, the further details of which are set forth in Schedule
3.2 with respect to such confirmation (the “Agreed Upon Procedures Letter”).
 
(b) On the Adjustment Date, the Seller Parties shall prepare and deliver to the
Purchaser an adjusted Closing Statement relating to and specifying in reasonable
detail the calculation of the Adjustment Amount and the actual Payment Amount
(the “Adjusted Payment Amount”) valued as of the Closing Date, together with all
other information set forth in the form of Closing Statement (as modified by
mutual agreement of Purchaser and the Seller Parties, the “Adjusted Closing
Statement”) and the Agreed-Upon Procedures Letter.  Within five (5) Business
Days after delivery of the Agreed-Upon Procedures Letter to Purchaser and the
Seller Parties, either Purchaser or the Seller Parties, as the case may be,
shall pay to an account designated by the other party, by wire transfer in
immediately available funds, the Adjustment Amount.  The “Adjustment Amount”
shall be the difference between (i) the Estimated Payment Amount and (ii) the
AUP Payment Amount, together with interest on such difference calculated at the
federal funds rate (at weighted average daily rates reported by the Federal
Reserve System) from the Transfer Date to the date of payment.  A positive
Adjustment Amount shall be payable by the Seller Parties to Purchaser; a
negative Adjustment Amount shall be payable by Purchaser to the Seller Parties.
 
(c) In the event any party shall disagree with any item on the Agreed-Upon
Procedures Letter, and if, after good faith discussion, the parties are not able
to agree to such modification, adjustment or other change, then such dispute
shall be handled in accordance with Section 15.1 of this Agreement.   Any such
request related thereto shall be in writing, with a copy provided simultaneously
to the other party, and shall specify with particularity the adjustment,
modification or other change requested.  The determination of the Adjustment
 

 
12

--------------------------------------------------------------------------------

 

Amount rendered thereby shall be final.  Any payment (including interest)
required by either the Seller Parties or Purchaser based on the final
determination of the Adjustment Amount shall be made no later than five (5)
Business Days following receipt of notice of the final determination.  The net
amount due by either party shall be accompanied by interest on such amount
calculated on the basis of the federal funds rate, for each day commencing on
the later of the Transfer Date or the Closing Date, as the case may be, through
and including the date of such payment.  The fees and disbursements relating to
any such determination by the independent accountants shall be borne by the
non-prevailing party or allocated proportionately between the parties in the
event that each party prevails as to some disputed items.
 
4. Closing.
 
The closing in respect of the sale and purchase of the Assets to be Sold (the
“Closing”) shall take place on the Transfer Date (or such other date as may be
mutually agreed to by the parties, it being agreed that in the absence of
agreement, the Closing shall take place on the Transfer Date) and shall take
place through the wire transfer of the Estimated Payment Amount, and facsimile
exchange or other electronic transmission, together with subsequent overnight
courier exchange, of the required closing documents and upon receipt by the
Seller Parties of such payment and facsimile or electronically transmitted
documents, hand-delivery to Purchaser’s representative, or delivery to a PCI
compliant FTP site to which Purchaser’s representative shall have access, of the
Closing Tape.
 
5. Agreements of Seller Parties During Pre-Closing Period.
 
5.1 Information
 
During the Pre-Closing Period the Seller Parties shall provide Purchaser with
such information related to the Assets to be Sold and such access to its
employees to discuss such information, in each case, as agreed by the parties in
good faith that is reasonably required by Purchaser to facilitate the sale,
transfer and assignment of the Assets to be Sold by the Transfer Date in
accordance with this Agreement.
 
5.2 Communications with Cardholders
 
During the Pre-Closing Period, but in no event prior to the date on which the
Bank Merger Act and HSR Act approvals, if required, shall have been obtained,
Purchaser shall be entitled to communicate with and deliver information and
other communications to Cardholders of the Eligible Accounts concerning the
transactions contemplated by this Agreement and the business and operations of
Purchaser as approved in advance by SOANB in its reasonable discretion
(including written correspondence and messages on SOANB’s customer website). In
furtherance thereof, SOANB, if so requested by Purchaser, shall on behalf of
Purchaser, and subject to SOANB’s normal insertion and review and approval
requirements, insert a communication from Purchaser to the Cardholders of the
Eligible Accounts in all periodic billing statements (mail or electronic)
advising of the purchase and of any terms or changes which Purchaser proposes to
make.  In addition to the foregoing, SOANB will at the written request of
Purchaser deliver a file of the names and address of Cardholders of the Eligible
Accounts to Purchaser for the sole purpose of enabling Purchaser to effect a
single, simultaneous blanket
 

 
13

--------------------------------------------------------------------------------

 

mailing to all Cardholders after the date on which the Bank Merger Act and HSR
Act approvals, if required, shall have been obtained, informing such Cardholders
of the expected Transfer Date and of any terms or changes which will be imposed
or made by Purchaser effective as of the Transfer Date.  Except for costs such
as envelopes and postage (except for excess postage caused by the insertion of
any such communications which shall be borne by Purchaser) which would otherwise
be incurred by SOANB in connection with the billing statement referred to in the
second sentence of this Section 5.2, Purchaser shall pay all of the costs of
communications referred to in this Section.  All notices and forms provided by
Purchaser shall comply with all applicable laws and regulations.
 
5.3 Conduct of Business During the Pre-Closing Period
 
Except as may be otherwise required by law or regulatory requirement (including
the rules of any national securities exchange on which any Seller Party’s
affiliates’ securities are listed), or unless Purchaser otherwise consents in
writing (which consent shall not be unreasonably withheld), during the
Pre-Closing Period:
 
(a) Each Seller Party will manage, administer and operate the Assets to be Sold
(including, without limitation, performing collection activities on the Account
Assets) in the ordinary course of business consistent with past practices
(except as otherwise required hereunder or under the Ancillary Agreements);
 
(b) Each Seller Party will keep and maintain records and books of all revenues
relating to the Assets to be Sold and shall pay all expenses relating to the
Assets to be Sold, in the same manner as it has in the past and as in effect on
the date of this Agreement;
 
(c) Each Seller Party will duly comply in all material respects with all laws,
rules and regulations as the same relate to the Assets to be Sold and such
Seller Party’s administration thereof;
 
(d) No Seller Party will transfer, assign, encumber or otherwise dispose of, or
enter into any contract, agreement or understanding to transfer, assign,
encumber or otherwise dispose of, any Eligible Accounts or Assets to be Sold,
except for assignments of Eligible Accounts for collection in the ordinary
course of business consistent with past practices or activities in connection
with the securitization of Accounts pursuant to the Securitization Agreements
consistent with past practices; no Seller Party shall sell any Eligible Account
to any collection agency or renew any collection agency agreements without the
Purchaser’s consent (such consent not to be unreasonably withheld), unless such
collection agency agreement does not require a future commitment more than 30
days after the Closing Date;
 
(e) Each Seller Party will promptly advise Purchaser in writing of any material
actions, suits or proceedings which, to such Seller Party’s knowledge, are
commenced, threatened or arise against or affecting the Assets to be Sold and
will promptly advise Purchaser in writing of any other actual or, to the extent
known by any Seller Party, prospective material adverse change in the Assets to
be Sold; and
 
(f) If SOANB maintains any toll free customer service telephone numbers or toll
free authorizations numbers which, in each case, are dedicated solely to
servicing the Accounts,
 

 
14

--------------------------------------------------------------------------------

 

SOANB shall execute and deliver to Purchaser or such other party as appropriate
such documents as are necessary to enable Purchaser to acquire the customer
service toll-free numbers associated with the Accounts by the Transfer Date.
 
(g) No Seller Party shall amend, assign or alter in any way, or permit to be
amended, assigned or altered in any way, any financing statement on file as of
the Execution Date relating to the Master Trust or the Assets to be Sold,
without the consent of the Purchaser.  Each of SOANB and CSRC shall give the
Purchaser not less than 5 days prior notice of any change in its name, form of
organization or “location” for purposes of the UCC.
 
5.4 Debt Cancellation Contracts.
 
During the Pre-Closing Period, SOANB will perform its obligations under, and
administer, the Debt Cancellation Contracts in the ordinary course of business
consistent with past practices (except as otherwise required hereunder or under
the Ancillary Agreements).
 
5.5 Securitization Documents.
 
On and prior to the Transfer Date the Seller Parties shall take all actions
required in order to enable the Seller Parties to transfer the Assets to be Sold
to Purchaser free and clear of all Liens on the Transfer Date, other than
Permitted Liens.  Except for the Specified Amendments, no Securitization
Document shall be amended, modified or supplemented in any respect (including,
without limitation, for the purpose of issuing any Investor Certificate) without
the consent of the Purchaser during the Pre-Closing Period.
 
5.6 Co-Branded Cards.
 
The Credit Cards issued under the Co-Branded Fashion Bug Visa Program shall
either be closed or shall, if eligible, be converted to private label Credit
Cards on or prior to January 8, 2010.  The responsibility and expense of such
conversion shall be borne by (i) the Purchaser, if the Transfer Date shall occur
prior to November 1, 2009, or (ii) the Seller Parties, if the Transfer Date
shall occur after November 1, 2009.  If the Purchaser shall be responsible for
such conversion, the Purchaser shall complete the conversion on or prior to
January 8, 2010.  The Account Balance under a Credit Card issued under the
Co-Branded Fashion Bug Visa Program shall be the Account Balance under the
replacement private label Credit Card to the related Cardholder.
 
6. Certain Agreements of Purchaser and Seller Parties.
 
6.1 Cardholder Disputes
 
The Seller Parties shall be responsible for final resolution of all Cardholder
Disputes (involving matters within control of the Seller Parties) of which the
Seller Parties receive notice on or before the Transfer Date.  The Seller
Parties shall either resolve such Cardholder Disputes prior to the Transfer Date
in accordance with their normal procedures and applicable law and regulations,
or if they are unable to so resolve the Cardholder Dispute, mail such
acknowledgements as are required by law or regulation, and promptly furnish to
Purchaser all materials relating to the Cardholder Dispute.
 

 
15

--------------------------------------------------------------------------------

 

6.2 [Reserved]
 
6.3 Confidentiality of Information
 
(a) Except as specifically provided in this Section 6.3 and 6.8(d), neither
party shall disclose any Confidential Information (defined below) which it
learns as a result of negotiating or implementing this Agreement. “Confidential
Information” shall mean information not of a public nature concerning the
business or properties of the other party including, without limitation: the
terms and conditions of this Agreement (as well as proposed terms and conditions
of any amendments, renewals, or extensions of this Agreement), sales volumes,
test results, and results of marketing programs, Plan reports and files
generated by the Seller Parties, trade secrets, business and financial
information, source codes, business methods, procedures, know-how and other
information (including but not limited to intellectual property) of every kind
that relates to the business of either party.
 
However, the definition of “Confidential Information” specifically excludes
information which:
 
(i)  
is generally known to the trade or to the public at the time of such disclosure;
or

 
(ii)  
becomes generally known to the trade or the public subsequent to the time of
such disclosure; provided, however, that such general knowledge is not the
result of a disclosure in violation of this Section 6.3; or

 
(iii)  
is obtained by a party from a source other than the other party, without breach
of this Agreement or any other obligation of confidentiality or secrecy owed to
such other party or any other person or organization; or

 
(iv)  
is independently conceived and developed by the disclosing party and proven by
the disclosing party through tangible evidence not to have been developed as a
result of a disclosure of information to the disclosing party, or any other
person or organization which has entered into a confidential arrangement with
the non-disclosing party.

 
(b) Nothing in this Section 6.3 shall be interpreted to mean that a party is
restricted with respect to the use or disclosure of Confidential Information
which it owns. The parties may also disclose any Confidential Information under
the following circumstances.  First, to the extent disclosure is required by
Applicable Law.  Second, to the extent disclosure is both permitted by
Applicable Law and either necessary for the performance of the disclosing
party’s obligation under this Agreement and/or agreed to in writing by the other
party, provided that:  prior to disclosing any such information to any third
party, the party making the disclosure (to the third party) shall give notice to
the other party of the nature of such disclosure and of the fact that such
disclosure will be made.
 
(c) When, pursuant to subsection (b) above, one party discloses the other
party’s Confidential Information to the disclosing party’s Affiliate or a
third-party, the disclosing party shall be responsible for ensuring that such
disclosure complies with Applicable Law.  Furthermore, the disclosing party
shall ensure that the Affiliate or third-party executes a
 

 
16

--------------------------------------------------------------------------------

 

confidentiality agreement provided by or approved in writing by the
non-disclosing party, and that it keeps all such information in
confidence.  Each party covenants that at all times it shall have in place
procedures designed to assure that each of its employees who is given access to
the other party’s Confidential Information shall protect the privacy of such
information.  Each party acknowledges that any breach of the confidentiality
provisions of this Agreement by it will result in irreparable damage to the
other party and therefore in addition to any other remedy that may be afforded
by law any breach or threatened breach of the confidentiality provisions of this
Agreement may be prohibited by restraining order, injunction or other equitable
remedies of any court.  The provisions of this Section 6.3 will survive
termination or expiration of this Agreement.
 
(d) Each party shall establish commercially reasonable controls to ensure the
confidentiality of the other’s Confidential Information.  Each party shall also
ensure that such information is not disclosed contrary to the provisions of this
Agreement, or any applicable privacy, security or other laws, rules, and
regulations.  Without limiting the foregoing, each party shall implement such
physical and other security measures as are necessary to (i) ensure the security
and confidentiality of the other’s Confidential Information, (ii) protect
against any threats or hazards to the security and integrity of such
information, and (iii) protect against any unauthorized access to or use of such
information.
 
(e) If, upon expiration or termination of this Agreement, Purchaser or its
designee does not purchase the Accounts from the Seller Parties, Purchaser shall
take appropriate measures to destroy or remove (according to the applicable
Seller Party’s direction) from its systems Confidential Information.  This
includes but is not limited to any and all records regarding Cardholders,
whether in paper, electronic, or other form, that is maintained or otherwise
possessed by or on behalf of Purchaser, including a compilation of such
records.  Upon expiration or termination of this Agreement the Seller Parties
shall take appropriate measures to destroy or remove (according to Purchaser’s
direction) from its systems Purchaser’s Confidential Information.
 
(f) Cardholder Information and Consumer Protected Information (as defined in the
Plan Agreements) shall be held confidential in accordance with the terms of the
Plan Agreements.
 
(g) Notwithstanding anything to the contrary herein, the parties (and each
employee, and all representative or other agent of the parties) may disclose to
any and all persons, without limitation of any kind, the tax treatment, and tax
structure of this transaction and all material of any kind (including tax
opinions or tax analyses) that are provided to the parties relating to such tax
treatment and tax structure.
 
6.4 Payments Received by the Seller Parties and Purchaser
 
(a) Commencing on the Transfer Date, SOANB hereby authorizes and empowers
Purchaser to sign and endorse SOANB’s name on all checks, drafts, money orders
or other forms of payment relating to the Purchased Accounts.
 

 
17

--------------------------------------------------------------------------------

 

(b) Commencing on the Transfer Date, CSRC hereby authorizes and empowers
Purchaser to sign and endorse CSRC’s name on all checks, drafts, money orders or
other forms of payment relating to the Purchased Accounts.
 
(c) Purchaser agrees that it will use commercially reasonable efforts to forward
or remit to SOANB any payment or the amount of any payment, as the case may be,
on any Ineligible Account, and will promptly forward any other document
pertaining to any Ineligible Account received after the Closing Date.  In
performing their obligations under the preceding sentence, Purchaser will adhere
to the following payment method until the date ninety (90) days after the
Transfer Date or such earlier date as SOANB and Purchaser reasonably determine
that the volume of remittals no longer justifies it and thereafter may lengthen
the remittance period or discontinue forwarding payments and return payments to
the sender:  Within two (2) Business Days after receipt of the payment,
Purchaser will (i) provide to SOANB by encrypted email to an address specified
by SOANB in writing an electronic common deliminated file in the format agreed
to by the parties listing all payments received by Purchaser in respect of the
Ineligible Accounts during such Business Days and any non-Business Day occurring
since Purchaser’s previous submission of a File to SOANB hereunder, and (ii)
remit to SOANB by wire transfer pursuant to the instructions applicable to
Purchaser as provided in writing by SOANB the aggregate amount of such payments
as set forth therein.  Anything in this Section 6.4(c) to the contrary
notwithstanding, SOANB acknowledges and agrees that Purchaser shall have no
obligation to remit payments in respect of Ineligible Accounts to SOANB after
the date which is six (6) months after the Transfer Date, and that Purchaser
shall thereafter return any such payment or amount to the sender.
 
6.5 Collection of Purchased Accounts
 
Subject to the terms of the Securitization Transfer Agreements, commencing on
the Transfer Date Purchaser shall have the right to take, or cause to be taken,
such action to enforce Purchaser’s rights with respect to any Purchased Account
as Purchaser may deem necessary or appropriate in the circumstances.  Upon
Purchaser’s request, SOANB shall execute in favor of Purchaser such
Account-specific assignment documents as may be reasonably necessary to allow
Purchaser to pursue, in Purchaser’s own name, collection or enforcement action
on the Purchased Accounts.  SOANB hereby constitutes and appoints Purchaser its
true and lawful attorney-in-fact for such purpose, with full power of
substitution in the premises, which appointment shall include (but shall not be
limited to) the power to demand, sue for, collect and receive any and all
amounts owing at any time on any Purchased Account and owed to Purchaser, and to
endorse checks, drafts, orders and other instruments tendered in payment of any
Account and to settle, compromise, prosecute or defend any claims Purchaser or
SOANB may have with respect to such instruments.  This power of attorney shall
be deemed to be a power coupled with an interest.  Any collection of such
Accounts by Purchaser shall be performed in accordance with all applicable laws
and regulations.
 
6.6 Further Assurances/Post Closing Covenants
 
The parties hereto hereby covenant as follows, which covenants shall survive the
Transfer Date:
 

 
18

--------------------------------------------------------------------------------

 

(a) On and after the Transfer Date, the Seller Parties (for themselves and for
their Predecessor(s) in Interest (other than WFNNB)) shall (i) execute,
acknowledge and deliver all such acknowledgements, certificates, assignments and
other instruments and take such further action as may be reasonably necessary
and appropriate effectively to vest in Purchaser the full legal and equitable
title to the Assets to be Sold, free and clear of all Liens except Permitted
Liens, and (ii) use reasonable efforts to assist Purchaser in the orderly
transition of the operations acquired by Purchaser.  In addition, to the extent
transferable, on or before the Transfer Date, the Seller Parties shall assist in
the acquisition by Purchaser (or relinquish for the benefit of Purchaser) of any
toll-free customer service telephone numbers maintained by the Seller Parties
exclusively for the purpose of servicing the Accounts.
 
(b) On and after the Transfer Date, Purchaser shall execute, acknowledge and
deliver all such acknowledgements and other instruments and take such further
action as may be necessary and appropriate to relieve and discharge effectively
the Seller Parties from any obligations remaining under those liabilities and
obligations assumed by Purchaser pursuant to the terms hereof.
 
(c) Within thirty (30) days after the Transfer Date, SOANB shall provide to the
credit reporting agencies used by SOANB in connection with the Eligible Accounts
a letter of closure or deletion of the SOANB’s trade line records with respect
to such Eligible Accounts.
 
(d) SOANB agrees that SOANB will at all times comply with SOANB’s privacy policy
regarding the Cardholder List.
 
(e) SOANB agrees that subsidiaries of Charming Shoppes shall be entitled to
continue accepting the existing Credit Cards issued to Eligible Accounts
following the Transfer Date for a reasonable period of time, but not less than
one year, following the Transfer Date.  Purchaser shall either issue new credit
cards to the Cardholders associated with all active Purchased Accounts or notify
such Cardholders of account termination in accordance with the terms of the
Program Agreements in accordance with the applicable Program Amendment.  In the
event the Cardholder of an inactive or never active Eligible Account desires to
activate their Eligible Account following the Transfer Date, Purchaser shall
either issue a new credit card to such Cardholder or notify such Cardholder of
account termination.
 
(f) During the Pre-Closing Period, subject to the terms and conditions of this
Agreement, each party shall use its commercially reasonable efforts to take, or
cause to be taken, all action, and to do, or cause to be done, all things
necessary or appropriate hereunder to consummate the transactions contemplated
by this Agreement.  Each party further agrees to use its commercially reasonable
efforts to obtain consents of all third parties and governmental agencies
necessary for the consummation of the transactions contemplated by this
Agreement.
 
(g) For a period of ninety (90) days after the Transfer Date, SOANB will cause
its “customer service department” to direct telephone inquiries received from
any Cardholder on any Purchased Account to the applicable cardholder customer
service telephone number(s) designated by Purchaser.
 

 
19

--------------------------------------------------------------------------------

 

6.7 Taxes.
 
The Seller Parties are responsible for all Taxes of the Seller Parties relating
to the Assets to be Sold and attributable to Tax periods (or portions thereof)
ending on or before the close of the Transfer Date.  The Purchaser shall be
responsible for all Taxes relating to the Assets to be Sold and attributable to
Tax Periods (or portions thereof) beginning after the Transfer
Date.  Notwithstanding anything to the contrary in the previous two sentences,
all sales, use and other transfer Taxes due by reason of the transfer of the
Assets to be Sold (“Transfer Taxes”) shall be allocated fifty percent to
Purchaser and fifty percent to the Seller Parties.
 
6.8 Securitization Cooperation.
 
(a) With respect to each Securitization Transaction, as the case may be, entered
into by the Purchaser after the Closing Date, the Seller Parties agree:
 
(i)  
to allow the Purchaser to include the information set forth on Annex I in any
prospectus, offering memorandum, other disclosure document or rating agency
presentation prepared in connection with any Securitization Transaction,
including with regard to any registered public offering under the Securities Act
of 1933, as such information shall be supplemented by Purchaser in such manner
as the Purchaser reasonably believes is necessary or prudent in order to meet
the requirement of Regulation AB or any other provision of the Securities Act;
provided that the Purchaser shall provide the Seller any such supplemental
information five Business Days prior to its anticipated use and will not use any
such supplemental information without first obtaining the Seller Parties’
written consent thereto, which request for consent will be promptly considered
and which consent will not be unreasonably withheld; provided, further, that the
Purchaser shall not disclose in any prospectus, offering memorandum, other
disclosure or rating agency presentation  (i) any information in Annex I other
than the first two paragraphs under the heading “Overview” after the fifth
anniversary of the Execution Date or (ii) any information set forth on Annex I
that related to a calendar year more than five years prior to the date of
disclosure;

 
(ii)  
for the six months immediately after the Closing Date, if so requested by the
Purchaser, to confirm to the Purchaser, within five Business Days of such
request, by delivery of an Officer’s Certificate signed by SOANB and SOAI that
Annex I (as most recently updated) is true and correct and does not omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and

 
(iii)  
for the six months immediately after the Closing Date, to make commercially
reasonable efforts, in light of the Seller Parties’ resources at such time, (i)
to provide the Purchaser with information regarding the Accounts, the
origination thereof and the servicing thereof prior to the Closing Date and the
subservicing thereof after the Closing Date, if such information is reasonably
necessary to enable the Purchaser to respond to requests by Interested Parties
or to update Annex I, and (ii) to allow Interested Parties reasonable access to
each Seller Party

 

 
20

--------------------------------------------------------------------------------

 

representative with responsibility, knowledge or experience with respect to the
Seller Parties’ origination of the Accounts and/or servicing of the Accounts,
upon reasonable prior notice and during regular business hours, for the purpose
of conducting agreed-upon procedures or answering questions about the
origination of the Accounts and the servicing of the Accounts by SOAI; provided,
however, that no provision contained herein shall require any Seller Party to
maintain the employment of any such representative, to retain any records, data
or information with respect to the Eligible Accounts or to pay any fees or
expenses of third parties to acquire, verify or test information.
 
(b) With respect to each Securitization Transaction, as the case may be, entered
into by the Purchaser, the Purchaser agrees that:
 
(i)  
any Securitization Transaction effected by the Purchaser or any of its
Affiliates shall be conducted in the name of the Purchaser or one of its
Affiliates and that in no event shall the Purchaser or any of its Affiliates act
in any manner that would indicate to third parties that any Seller Party or any
of their Affiliates is a sponsor of, is conducting or has any responsibility to
any third party for any Securitization Transaction effected by the Purchaser or
any of its Affiliates;

 
(ii)  
except as provided in this Section 6.8 (including with respect to Annex I or any
portion thereof), in no event shall any prospectus or other offering document or
periodic report issued in connection with a Securitization Transaction contain
any discussion of any Seller Party, its underwriting policies, practices and
procedures or its servicing policies, practices and procedures;

 
(iii)  
except as specifically permitted in the Program Agreements, the Seller has not
granted the Purchaser a license to use, the Seller has not transferred or
assigned to the Purchaser, and the Purchaser shall not have any right, title or
interest in or to, the Trade Names or the names of the Seller Parties or their
Affiliates or any variation or derivation thereof, or any internet domain name,
logo, name, mark, variation or derivation incorporating any such logo, name,
variation or derivation other than the Domain Names; and

 
(iv)  
except as specifically permitted in the Program Agreements, the Purchaser shall
not use, directly or indirectly, in any manner or form (including as a corporate
or fictitious name, Internet domain name, Trade Name, trademark, service name or
service mark and including in any prospectus or other offering document), the
names of the Seller Parties or their Affiliates, logos of the Seller Parties or
their Affiliates or any variations and derivations thereof or any internet
domain name, logo, name, mark, variation and derivation incorporating any such
logo, name, variation or derivation; provided, however, that nothing in this
Section 6.8(b)(iv) shall prohibit the Purchaser from disseminating the
information set forth in Annex I in the manner otherwise contemplated under this
Section 6.8.

 

 
21

--------------------------------------------------------------------------------

 

(c) The Purchaser shall give the Seller Parties at least 30 Business Days’ prior
notice of any proposed Securitization Transaction in which the Seller Parties’
cooperation pursuant to this Section 6.8 shall be sought.
 
(d) Purchaser may disclose information regarding the Seller Parties and the
origination and servicing of the Accounts (and performance information on the
Assets to be Sold) to Interested Parties and their respective representatives
without the requirement of execution of a confidentiality agreement provided
such disclosure is consistent with normal and customary standards with respect
to similar financing arrangements.  Notwithstanding the foregoing, Purchaser
shall advise such Interested Parties and their representatives of the
confidential nature of the information.
 
(e) This Section 6.8 shall survive any termination of this Agreement or any of
the Securitization Documents.
 
6.9 Public Announcements
 
(a) The parties shall consult with each other before they or any of their
respective affiliates or agents issue any press releases or otherwise make, any
public statements with respect to this Agreement and the transactions
contemplated hereby, and none of them nor any affiliate of any of them shall
issue any such press release or make any such public statement prior to
receiving express written approval of the other party except, in each case, as
may be required by applicable law or regulation (including a reporting
requirement of the Securities Exchange Commission or as reasonably required in
connection with the Securitization Documents).
 
(b) Section 6.8 (a) to the contrary notwithstanding, if any party or its
affiliates (for the purposes of this Section 6.8 (b) the “Filing Party”) are
obligated to file periodic reports with the Securities and Exchange Commission,
then the filing party shall have the right to file a copy of this Agreement with
the applicable commission or governmental agency to the extent necessary, in
such party’s reasonable opinion, to comply with any applicable disclosure laws
or regulations (including any reporting requirement of the Securities Exchange
Commission), or any listing requirement of any stock exchange applicable to the
Filing Party.
 
6.10 License of Domain Names
 
SOANB shall license to Purchaser’s Affiliate Alliance Data Systems Corporation,
simultaneously with the Closing, all right, title and interest in and to the
Domain Names pursuant to and in accordance with the Program Agreements and
provide the Domain Name License.
 
6.11 Updates to SAS 70 Report
 
SOANB shall provide a copy of any update to the Type II SAS 70 report for its
service provider TSYS received by SOANB between the Execution Date and the
Transfer Date to the Purchaser promptly following receipt thereof.
 

 
22

--------------------------------------------------------------------------------

 

6.12 Co-Branded PLB BIN Numbers
 
The Seller Parties shall permit the Purchaser to use the PLB BIN numbers related
to the Co-Branded Fashion Bug Visa Program Accounts on and after the Transfer
Date until the earlier to occur of (i) the date on which all such Accounts shall
have been closed, converted to private label cards or liquidated or (ii) the
date on which the associated account numbers have been changed to the PLB BIN
Numbers transferred to the Purchaser pursuant to Section 2.1(a)(vi).
 
7. Indemnification.
 
7.1 Indemnification by Seller Parties
 
Subject to Section 7.4, the Seller Parties, jointly and severally, will defend
and indemnify the Purchaser Indemnified Parties and their successors and assigns
and hold the Purchaser Indemnified Parties and their successors and assigns
harmless for, from and against any claim, demand, liability, loss, cost or
expense, including reasonable attorneys’ fees, (collectively, “Losses”) which
shall result from or arise out of or be incurred in connection with any of the
following (including as a result of indemnification or other obligations owing
by any Purchaser Indemnified Party in connection with a Securitization
Transaction):  (i) the untruthfulness of any of the Seller Parties’
representations or warranties contained in this Agreement or the Assumption
Agreements, the Specified Amendments, the Assignment and Bill of Sale and / or
the certificates of the Seller Parties delivered pursuant to Section 11.4(b),
(ii) the breach by a Seller Party of any of its covenants or agreements herein
contained, (iii) the breach by a Seller Party of any of its covenants or
agreements in the Assignment and Bill of Sale, the Assumption Agreements, the
Specified Amendments or the certificates of the Seller Parties delivered
pursuant to Section 11.4(b), (iv) any liability or obligation, contingent or
otherwise, of a Seller Party relating to the Assets to be Sold that is not
assumed by Purchaser pursuant to this Agreement or the Assumption Agreements and
which exists on, or arises out of any event or condition occurring or existing
at any time prior to, the Transfer Date (including without limitation
liabilities or obligations arising from any Account Duties existing as of the
Transfer Date which have not been fulfilled by a Seller Party prior to the
Transfer Date or which relate to periods prior to the Transfer Date, any act or
omission of any Seller Party prior to the Transfer Date, any failure of any
Seller Party to perform its obligations under the Securitization Documents with
respect to the Securitization Assets prior to the Transfer Date), (v) any and
all Taxes that are the responsibility of the Seller Parties pursuant to Section
6.7 and Taxes, if any, of the Master Trust for tax periods (or portions thereof)
ending on or before the Closing Date, or (vi) litigation matters filed on or
before the Transfer Date with respect to an Eligible Account (collectively,
“Purchaser Indemnified Losses”); provided, however, in no event shall the Seller
Parties be obligated under this Section 7.1 to defend, indemnify and hold any
Purchaser Indemnified Party  harmless, for, from and against any Losses to the
extent the same shall result from such Purchaser Indemnified Party’s willful
misconduct or gross negligence.
 
7.2 Indemnification by Purchaser
 
Subject to Section 7.4, Purchaser will defend and indemnify each of the Seller
Indemnified Parties and their successors and assigns and hold it and their
successors and assigns harmless for, from and against any Losses which shall
result from or arise out of or be incurred
 

 
23

--------------------------------------------------------------------------------

 

in connection with:  (i) the untruthfulness of any representations or warranties
of Purchaser or Purchaser’s designated Affiliate in this Agreement, the
Assumption Agreements, or the Assignment and Bill of Sale and/or the
certificates of Purchaser delivered pursuant to Section 12.4(b), (ii) the breach
by Purchaser or any designated Affiliate of Purchaser of any of its covenants or
agreements herein contained, (iii) the breach by Purchaser or any designated
Affiliate of Purchaser of any of its covenants or agreements in the Assumption
Agreements or the Assignment and Bill of Sale or the certificates of Purchaser
delivered pursuant to Section 12.4(b), (iv) any liabilities or obligations,
contingent or otherwise, assumed by Purchaser or any designated Affiliate of
Purchaser pursuant to this Agreement or the Assumption Agreements (including
without limitation arising from any act or omission of Purchaser or any
designated Affiliate on or after the Transfer Date or any failure of Purchaser
or any designated Affiliate to perform its obligations under the Securitization
Documents with respect to Securitization Assets on or after the Transfer Date),
(v) any liabilities or obligations, contingent or otherwise, of the Seller
Indemnified Parties arising from or relating to communications by or on behalf
of Purchaser or any designated Affiliate of Purchaser with the Cardholders of
the Eligible Accounts prior to the Transfer Date pursuant to Section 5.2, (vi)
any and all Taxes which are the responsibility of Purchaser or any designated
Affiliate of Purchaser pursuant to Section 6.7, or (vii) the ownership and
servicing by Purchaser or any designated Affiliate of Purchaser of the Assets to
be Sold or the Receivables attributable thereto from and after the Transfer
Date; provided, however, that in no event shall Purchaser be obligated under
this Section 7.2 to defend and indemnify the Seller Indemnified Parties and hold
the Seller Indemnified Parties harmless for, from and against any Losses to the
extent the same shall result from a Seller Party’s willful misconduct or gross
negligence.
 
7.3 Indemnification Procedures.
 
(a) In case any claim, suit, action or proceeding (any “Action”) is made or
commenced against either a Person in respect of which indemnification may be
sought under Section 7.1 or 7.2 (the “Indemnitee”), the Indemnitee shall
promptly give the party to provide the indemnity (the “Indemnitor”) written
notice thereof, provided that the Indemnitor shall not be relieved of its
obligation to indemnify the Indemnitee as a result of the Indemnitee’s failure
to promptly give such prompt notice, except to the extent that the defense of
such Action is materially and irrevocably prejudiced by such failure.  The
Indemnitor shall be entitled to participate in (or, if the Indemnitee does not
desire to defend, to conduct) the defense thereof with counsel reasonably
acceptable to the Indemnitee at the Indemnitor’s expense.  The Indemnitor may
(but need not) defend or participate in the defense of any Action, but the
Indemnitor shall promptly notify the Indemnitee if the Indemnitor shall not
desire to defend or participate in the defense of any such Action.  If the
Indemnitor fails to provide a defense of any such claim and the Indemnitee
provides the defense, the Indemnitor shall be responsible for payment of the
reasonable legal fees incurred by the Indemnitee in connection with such
participation.  If, within fifteen (15) days of receipt of such notice the
Indemnitor notifies the Indemnitee in writing of its intent to assume the
defense of such Action, the Indemnitor shall not be liable to the Indemnitee
under this Section 7.3 for any legal or other expenses subsequently incurred by
the Indemnitee in connection with the defense thereof. Notwithstanding the
foregoing, the Indemnitee shall have the right to engage its own counsel if the
Indemnitee elects to assume the defense of the Action, but the fees and expenses
of such counsel shall be at the Indemnitee’s expense unless (i) the employment
of such counsel shall have been authorized in
 

 
24

--------------------------------------------------------------------------------

 

writing by the Indemnitor, (ii) the Indemnitor shall not have employed counsel
to take charge of the defense of such Action within thirty (30) days after
receiving notice of the Indemnitee electing to assume the defense of such Action
or (iii) there is a reasonable basis on which the Indemnitee’s interests may
differ from those of the Indemnitor, in any of which events the Indemnitor will
be responsible for the reasonable fees and expenses incurred by the Indemnitee
in connection with defending such Action.
 
The Indemnitee shall notify the Indemnitor of its intention to settle or
compromise any Action against the Indemnitee in respect of which payments may be
sought by the Indemnitee hereunder (and in the defense of which the Indemnitor
has not previously elected to participate), and the Indemnitee may settle or
compromise any such Action unless the Indemnitor notifies the Indemnitee in
writing (within ten (10) Business Days after the Indemnitee has given the
Indemnitor written notice of its intention to settle or compromise) that the
Indemnitor intends to conduct the defense of such Action.  Any such settlement
or compromise of, or any final judgment or decree entered into or in, any Action
which the Indemnitee defended or participated in the defense in accordance
herewith shall be deemed to have been consented to by, and shall be binding
upon, the Indemnitor as fully as if the Indemnitor had assumed the defense
thereof and a final judgment or decree had been entered in or with regard to
such Action by a court of competent jurisdiction for the amount of such
settlement, compromise, judgment or decree. In the event that the Indemnitor
reimburses the Indemnitee for any third party claim, the Indemnitee shall
promptly remit to the Indemnitor any reimbursement the Indemnitee subsequently
received for such third party claim.
 
(b) Without limiting their respective rights and obligations as set forth
elsewhere in this Article 7, and subject to the procedures for indemnification
claims set forth in this Article 7, each Indemnitee, as the case may be, will
act in good faith, will use commercially reasonable efforts to mitigate any
losses, will use similar discretion in the use of personnel and the incurring of
expenses as the Indemnitee would use if they were engaged and acting entirely at
their own cost and for their own account, will render to the Indemnitor such
assistance as Indemnitor may reasonably require in order to insure prompt and
adequate defense of any Action, and will consult regularly with the Indemnitor
regarding the conduct of any proceedings or the taking of any action for which
indemnification may be sought.
 
(c) In calculating the amount of any Losses of any Indemnitee under this Article
7, there will be subtracted the amount of any third-party payments (including
insurance payments) actually received by the Indemnitee with respect to such
Losses; provided, however that nothing herein shall limit such third party's
rights to pursue recovery against the Indemnitor for any such payments made by
such third party. In the event that the Indemnitor reimburses the Indemnitee for
any Losses prior to the occurrence of the events contemplated above, the
Indemnitee will remit to the Indemnitor any such amounts that the Indemnitee
subsequently receives in reimbursement of such Losses (not to exceed the amount
previously reimbursed in respect thereof).
 
(d) After the Closing Date, except for those matters expressly addressed in
Article 3, this Article 7 will constitute Purchaser’s and the Seller Parties’
exclusive remedy for any of the matters set forth in this Agreement, the
Assumption Agreements, the Specified Amendments, the Assignment and Bill of Sale
and the certificates of the Seller Parties delivered pursuant to
 

 
25

--------------------------------------------------------------------------------

 

Section 11.4(b); provided, however, that nothing contained herein shall prevent
an Indemnitee from pursuing remedies as may be available to such party under
applicable law in the event of an Indemnitor’s failure to comply with its
indemnification obligations hereunder.
 
7.4 Limitation of Liability.
 
Notwithstanding anything to the contrary contained in this Agreement, except for
Losses described in the last two sentences of this Section 7.4, following the
Transfer Date (and subject to the provisions of this Section 7.4): (i) neither
party shall have any obligation with respect to any indemnification payments
payable pursuant to this Article 7 except to the extent that either (x) the
aggregate of all such claims relating to Sections 6.7, 7.1(v), 7.2(vi), 8.14 or
9.11(a) through (c) (including all costs and reasonable attorneys fees incurred
in connection therewith or as otherwise provided above) exceed one hundred
thousand dollars ($100,000) (the “Tax Floor”), or (y) the aggregate of all of
such obligations other than those listed in clause (x) (including all costs and
reasonable attorneys fees incurred in connection therewith as otherwise provided
above) exceed One Million Dollars ($1,000,000) (the “Floor”); in which case
Indemnitor shall be responsible for all obligations in excess of the Floor or
the Tax Floor, as the case may be; (ii) the indemnification provided for herein
shall not cover, and in no event shall any party hereto be liable for, any
indirect damages claimed by the Indemnitee, including consequential, incidental,
exemplary or punitive damages claimed by the Indemnitee (except that (x) the
indemnification provided for herein shall cover reasonable attorneys fees
incurred by the Indemnitee as otherwise provided above and shall also cover
judgments awarded to third parties for indirect damages, including consequential
and punitive damages, and (y) that, for the avoidance of doubt, Losses which
result from or arise out of indemnification or other obligations owing by the
Purchaser or any Purchaser Indemnified Party in connection with a Securitization
Transaction shall not be considered to be indirect damages for purposes of this
Section 7.4); and (iii) the aggregate amount of indemnification either party is
obligated to provide under this Agreement shall not exceed the Adjusted Payment
Amount (the “Ceiling”) unless the claim arises from the willful misconduct of
the Indemnitor.  Notwithstanding the foregoing limits or any other provision of
this Section 7.4 to the contrary, any claims arising from (i) a breach of a
Seller Party’s representations set forth in Sections 8.6 or 8.11 or set forth in
Section 8.12 or 9.8 with respect to the information provided by the Seller
Parties described in Section 6.8(a)(i) (as updated solely  by the Seller Parties
from time to time in accordance with this Agreement), including with regard to
any reconfirmation of such representations required by this Agreement; (ii)
litigation matters filed on or before the Transfer Date with respect to an
Eligible Account, (iii) a breach of Purchaser’s obligations pursuant to Section
2.2, 6.8(a)(i) or 6.8(b) or (iv) any prospectus, offering memorandum, other
disclosure document or rating agency presentation prepared in connection with
any Securitization Transaction of the Purchaser (other than the information
provided by the Seller Parties described in Section 6.8(a)(i) (as updated
solely  by the Seller Parties from time to time in accordance with this
Agreement)), shall not be subject to the Floor or the Ceiling and the Seller
Parties, in the case of clause (i) and (ii), and the Purchaser, in the case of
clauses (iii) and (iv), shall be responsible for the full amount of any such
claim. In addition, if as a result of a party’s breach of a representation of
this Agreement the Closing does not occur and this Agreement is terminated, all
of the non-breaching party’s direct costs incurred as a direct result of breach
of the representation and termination of the Agreement shall be deemed direct
damages of the non-breaching party not subject to the Floor.
 

 
26

--------------------------------------------------------------------------------

 

7.5 Deadline for Claims for Indemnification
 
Neither party shall have any obligation with respect to any indemnification
payments payable pursuant to this Article 7 hereof with respect to any Losses
resulting from any Action arising or asserted by any Indemnitee or any other
person more than three (3) years after the Closing Date (provided, that the
foregoing three (3) year limitation shall not apply to (i) any Losses of any
Indemnitee arising from the failure of the Seller Parties or Purchaser to
satisfy any of its respective obligations under Sections 6.3 and 6.8 hereof,
(ii) any Losses arising from a breach of Purchaser’s obligations pursuant to
Section 2.2 or (iii) any Losses arising from any prospectus, offering
memorandum, other disclosure document or rating agency presentation prepared in
connection with any Securitization Transaction of the Purchaser, which, instead,
shall be subject to a limitation equal to the longer of five (5) years or the
period of the applicable statute of limitations with respect to all securities
offered pursuant to, or described in, the related documents described in clause
(iii); and provided, further, that the foregoing three (3) year limitation shall
not apply to any Losses related to a breach of the representations and
warranties set forth in Sections 6.7, 7.1(v), 7.2(vi), 8.14 and 9.11 (a) through
(c), which, instead, shall be subject to a limitation equal to the period of the
applicable statute of limitations.  The Seller Parties shall have no liability
to Purchaser with respect to or resulting from Purchaser or their third party
vendors’ conversion of the Assets to be Sold except for the Seller Parties’
limited liability to Purchaser under this Agreement solely with respect to the
Seller Parties’ obligations to comply with their obligations under this
Agreement.
 
8. Warranties and Representations of SOANB.
 
SOANB represents and warrants to Purchaser as follows:
 
8.1 Organization
 
SOANB is a national bank duly organized and validly existing under the laws of
the United States and is authorized to conduct its business under those
laws.  SOANB’s “main office”, as that term is used in Comptroller of the
Currency Interpretive Letter #913 dated August 3, 2001, is located at 1103 Allen
Drive, Milford, Ohio 45150.
 
8.2 Authority
 
SOANB has full corporate power and authority to enter into and perform its
obligations under this Agreement and each of the Ancillary Agreements to which
it is a party and to effect the transactions contemplated hereby and thereby and
to sell the Assets to be Sold to the Purchaser.  The execution, delivery and
performance by SOANB of this Agreement and each Ancillary Agreement to which
SOANB is a party (and all documents, agreements, and instruments contemplated
hereby or thereby to which SOANB is a party) have been approved by all requisite
corporate action on the part of SOANB.  This Agreement and each Ancillary
Agreement to which SOANB is a party constitutes, (and each such document,
agreement, and instrument when executed and delivered will constitute) a valid
and binding obligation of SOANB, enforceable against it in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship and other
laws relating to or affecting creditors’ rights generally
 

 
27

--------------------------------------------------------------------------------

 

and by general principles of equity.  No consents are required for the execution
and performance of SOANB’s obligations hereunder or under the Ancillary
Documents to which SOANB is a party except such consents as have been or will be
obtained prior to the Closing Date.
 
8.3 Legal Proceedings
 
As of the date of this Agreement there are no material Actions (including
without limitation governmental or regulatory violations, proceedings or
investigations) which are pending or to the knowledge of SOANB threatened
against or affecting the Assets to be Sold (other than Actions arising with
respect to the Accounts in the ordinary course of business), the Master Trust or
SOANB’s ability to consummate the transactions contemplated by this Agreement or
the Ancillary Agreements.
 
8.4 Finders or Brokers
 
SOANB has not agreed to pay any fee or commission to any agent, broker, finder
or other person for or on account of services rendered as a broker or finder in
connection with this Agreement, the Ancillary Agreements or the transactions
contemplated hereby or thereby which would give rise to any valid claim against
Purchaser or any of Purchaser’s Affiliates for any brokerage commission or
finder’s fee or like payment.  For the avoidance of doubt, it is understood and
agreed that SOANB or one of its Affiliates has engaged Bank of America and
Barclays Bank PLC, or one of their respective Affiliates, to provide certain
broker and finder services in connection with this Agreement, the Ancillary
Agreements or the transactions contemplated hereby or thereby, but such
engagement shall not give rise to any valid claim against Purchaser or any of
Purchaser’s Affiliates as described in the preceding sentence, and SOANB or one
of its Affiliates is solely responsible for the payment of any and all fees
and/or commissions payable to Bank of America, Barclays Bank PLC or the
applicable Affiliate thereof in connection with such engagement.
 
8.5 Compliance with Law and Other Instruments
 
Upon compliance with the HSR Act and Bank Merger Act, if applicable, the
execution and delivery of this Agreement and the Ancillary Agreements by SOANB
and the consummation of the transactions contemplated hereby or thereby by SOANB
will not constitute a violation of or be in conflict with any applicable law or
regulation in any material respect.  The Cardholder Agreements for the Eligible
Accounts and the monies collected under the Accounts comply in all material
respects with all applicable laws, rules and regulations.  SOANB’s operation and
administration of the Account Assets (including without limitation all
origination procedures, credit approval procedures, finance charges, late fee
calculation methodologies, disclosures, collection practices and marketing
practices) has complied with (and during the Pre-Closing Period will comply
with) all applicable laws, rules, regulations and regulatory directives in all
material respects (including, without limitation, guidelines of the FFIEC) and
the Account Assets are not subject to any claims arising from any violation
thereof.
 
The execution and delivery by SOANB of, and performance by SOANB of its
obligations pursuant to, this Agreement and the Ancillary Agreements (and the
documents, agreements, and instruments contemplated hereby or thereby) will not
violate or be in conflict with SOANB’s
 

 
28

--------------------------------------------------------------------------------

 

charter or by-laws or any contract or other instrument to which it is a party or
by which it is bound, except as would not have a material adverse effect on the
Assets to be Sold, or SOANB’s ability to consummate the transactions
contemplated hereby or thereby; excluding, however, (i) any matter, condition or
event that (x) is within the sole control of Purchaser or (y) affects the credit
card services, consumer credit or banking industry generally first arising after
the date of this Agreement, or (ii) any changes in laws, generally accepted
accounting principles or regulatory accounting principles first arising after
the date of this Agreement.  SOANB’s fulfillment of all Account Duties has been
performed in all material respects in accordance with all applicable laws, rules
and regulations.
 
8.6 Condition of Account Assets
 
(a) With respect to all Eligible Accounts sold to Purchaser hereunder, the
obligation of the Cardholder to pay the unpaid Account Balance thereunder owing
as of the close of business on the Transfer Date, if any, as shown on the
Closing Statement, is legal, valid and binding and enforceable except as such
enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, receivership, conservatorship and other laws relating to or
affecting creditors’ rights generally, by general principles of equity and
Cardholder Disputes (which are specifically addressed in Section 6.1 of this
Agreement) and is not subject to any offsets or other defenses existing as of
the Transfer Date.
 
(b) On the Transfer Date, SOANB will be the owner of all right, title and
interest in and to all of the Account Assets, free and clear of all Liens (other
than the Permitted Liens); and immediately after such sale, such ownership
interest will be vested in Purchaser.  Each Account Asset is, or as of the
Transfer Date will be, freely assignable and transferable to Purchaser.
 
8.7 SOANB Agreements and Accounts
 
The form of SOANB’s Cardholder Agreements in effect with respect to Eligible
Accounts on the date of this Agreement, and SOANB’s related form of periodic
statement forms in effect on the date of this Agreement, are attached as
Schedule 8.7.1 and Schedule 8.7.2, respectively.  There are no other Cardholder
Agreements or periodic statement forms in use by SOANB or otherwise in effect,
with respect to any Eligible Account on the date of this Agreement.  The form of
Cardholder Agreement and form of periodic statement comply in all material
respects with all applicable laws and accurately represent the agreements
between SOANB and Cardholders and the methods of computing balances and finance
charges.  Except for the Co-Branded Fashion Bug Visa Program Cardholder
Agreements, none of the Cardholder Agreements, periodic statement forms or
Accounts includes a provision for annual fees required for the Cardholder to
retain the use of its Account.  There are no obligations to Cardholders except
as set forth in the Cardholder Agreements and those agreements made in the
ordinary course of SOANB’s business (which agreements taken as a whole would not
have a materially adverse effect on the Account Assets) and as noted in the
Books and Records.  There are no leases, contracts or other agreements that are
material to the Account Assets that would affect the purchase or operation
thereof by Purchaser, other than those which have been disclosed to Purchaser,
and/or assigned to and assumed by Purchaser or one of its Affiliates under the
Ancillary Agreements.  SOANB is not in breach of any contract or agreement to be
sold or transferred to Purchaser hereunder in any material manner.
 

 
29

--------------------------------------------------------------------------------

 

8.8 Debt Cancellation Contracts.
 
The form of Debt Cancellation Contracts in effect on the date of this Agreement
is attached hereto as Schedule 8.8.
 
8.9 Absence of Certain Changes
 
Since the Financial Information Computation Date, SOANB has not, solely with
respect to the Eligible Accounts, (i) effected any material or significant
change in the accounting practices, procedures or methods employed in connection
with the Eligible Accounts, or (ii) effected any material or, significant change
in its business, credit or, collection policies, re-aging policies, practices or
procedures relating to the Eligible Accounts.  Since the Financial Information
Computation Date, there has not occurred any material adverse change (financial
or otherwise) in the condition of the Eligible Accounts or SOANB’s  continued
operation thereof and ability to operate the same in accordance with past
practices excluding, however, (i) any matter, condition or event that affects
the credit card services, consumer credit or banking industry generally first
arising after the date of this Agreement, (ii) any changes in laws, generally
accepted accounting principles or regulatory accounting principles first arising
after the date of this Agreement or (iii) any action, change, effect
circumstance or condition contemplated or required by this Agreement or
attributable solely to the announcement of this Agreement or the transactions
contemplated hereby made in accordance with the provisions of this Agreement.
 
8.10 Accounts Not Business Accounts
 
To SOANB’s knowledge, none of the Accounts sold to Purchaser hereunder are with
business entities or otherwise represent commercial receivables.
 
8.11 Conveyance of Assets to be Sold
 
SOANB is not insolvent at the time of the conveyance of title and the sale of
the Assets to be Sold by SOANB is absolute and irrevocable and provides
Purchaser with the full benefits of ownership of such Assets to be Sold.  The
transfer by SOANB of such Assets to be Sold is not made for or on account of an
antecedent debt, and SOANB will not be insolvent on the date of (nor will it
become insolvent as a result of) such transfer.  No transfer by the SOANB of any
Asset to be Sold hereunder is voidable under any law dealing with bankruptcy,
insolvency, creditors’ rights or similar laws.  SOANB is the originator of all
Accounts included in the Account Assets.
 
8.12 Accuracy of Statements
 
No statement contained in any document provided or delivered by SOANB to
Purchaser in connection with the transaction contemplated hereby, as of the date
of such statement, contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statement contained therein not
misleading in any material respect.
 

 
30

--------------------------------------------------------------------------------

 

8.13 Service Provider SAS 70 Review by Spirit of America
 
SOANB has reviewed the Type II SAS 70 report for its service provider TSYS dated
September 30, 2008 and a letter from TSYS for the period January 1, 2008 through
September 30, 2008 with respect to such SAS 70 report and, in SOANB’s  judgment,
such SAS 70 report has not indicated any material weaknesses in controls.
 
8.14 Tax Matters
 
Any and all Tax Returns with respect to the Assets to be Sold or income
attributable therefrom that are required to be filed have been filed, the
information provided on such Tax Returns is complete and accurate in all
material respects, and all Taxes shown to be due on such Tax Returns have been
paid in full, to the extent that a failure to file such Tax Returns or pay such
Taxes, or an inaccuracy in such Tax Returns, could result in the Purchaser being
liable for such Taxes or could give rise to a Lien on the Assets to be Sold.
 
8.15 Securitization
 
(a) No event or condition exists which is or with either notice or the passage
of time would constitute an “Early Amortization Event” (as defined in the
Pooling and Servicing Agreement) with respect to SOANB.  The consummation of the
transactions contemplated by this Agreement (including execution of the
Specified Agreements) shall not cause the occurrence of any repurchase event,
default or other event, that with either notice or the passage of time would
constitute an “Early Amortization Event” (as defined in the Pooling and
Servicing Agreement) with respect to SOANB;
 
(b) Each Securitization Document to which SOANB is a party is a valid, legally
binding agreement of SOANB and SOANB is in compliance in all material respects
with its obligations thereunder;
 
(c) The form of the Specified Amendments to the Securitization Documents
necessary to give effect to the transactions contemplated under this Agreement
are set forth in Exhibit 6; and
 
(d) As of the Execution Date, Annex I is true and correct and does not omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If SOANB shall have provided an update to Annex I, Annex I, as
of the date so updated, shall be true and correct and shall not omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
8.16 Closing Statements
 
Each of the Preliminary Closing Statement and the Adjusted Closing Statement
delivered by the Seller Parties to Purchaser pursuant to Section 3.2 (a) will to
the Seller Parties’ knowledge be accurate in all material respects as of the
date thereof.
 

 
31

--------------------------------------------------------------------------------

 

8.17 Eligible Accounts
 
As of the Transfer Date, all Accounts included in the Assets to be Sold shall
have been designated to the Master Trust.
 
9. Warranties and Representations of CSRC and SOAI
 
SOAI and CSRC represent and warrant to Purchaser as follows:
 
9.1 Organization
 
CSRC is a corporation duly organized and validly existing under the laws of the
State of Delaware and is authorized to conduct its business in each jurisdiction
where the ownership or operation of the Assets to be Sold requires such
qualification.  SOAI is a corporation duly organized and validly existing under
the laws of the State of Delaware and is authorized to conduct its business in
each jurisdiction where the servicing of the Assets to be Sold requires such
qualification.
 
9.2 Authority
 
Each of SOAI and CSRC has full corporate power and authority to enter into and
perform its obligations under this Agreement and each of the Ancillary
Agreements to which it is a party and to effect the transactions contemplated
hereby and thereby and to sell the Assets to be Sold to the Purchaser.  The
execution, delivery and performance by CSRC and SOAI of this Agreement and each
Ancillary Agreement to which CSRC or SOAI is a party (and all documents,
agreements, and instruments contemplated hereby or thereby to which CSRC or SOAI
is a party) have been approved by all requisite corporate action on the part of
CSRC and SOAI.  This Agreement and each Ancillary Agreement to which CSRC or
SOAI is a party constitutes, (and each such document, agreement, and instrument
when executed and delivered will constitute) a valid and binding obligation of
CSRC or SOAI, as applicable, enforceable against it in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship and other
laws relating to or affecting creditors’ rights generally and by general
principles of equity.  No consents are required for the execution and
performance of CSRC’s or SOAI’s obligations hereunder or under the Ancillary
Documents to which CSRC or SOAI is a party except such consents as have been or
will be obtained prior to the Closing Date.
 
9.3 Financial Information with respect to Account Assets
 
CSRC and SOAI have provided to Purchaser financial information relating to the
Account Assets, computed with information as of May 31, 2009 (the “Financial
Information Computation Date”), which (i) includes as of the Financial
Information Computation Date the number of Accounts, together with the
additional Account information set forth on Schedule 9.3 hereof (collectively,
the “Financial Information”), (ii) is accurate in all material respects as of
the respective date thereof, (iii) does not, to CSRC’s or SOAI’s knowledge, as
of such date, contain any untrue statement of a material fact, and (iv) does
not, as of such date, omit to state any material fact relating to the Financial
Information.  All charge or credit transactions (including payments) as to which
the records thereof shall have been received by SOANB or SOAI on or
 

 
32

--------------------------------------------------------------------------------

 

before the Transfer Date shall have been posted to the appropriate Account as of
the close of business on the Transfer Date.  The Closing Tape when delivered by
SOAI to the Purchaser shall set forth in all material respects the true, correct
and complete list of the Eligible Accounts and Account Balances as of the date
of their preparation.
 
9.4 Legal Proceedings
 
As of the date of this Agreement there are no material Actions (including
without limitation governmental or regulatory violations, proceedings or
investigations) which are pending or to the knowledge of CSRC or SOAI threatened
against or affecting the Assets to be Sold (other than Actions arising with
respect to the Accounts in the ordinary course of business), the Master Trust or
CSRC’s or SOAI’s ability to consummate the transactions contemplated by this
Agreement or the Ancillary Agreements.  As of the Execution Date, none of the
Accounts are subject to class action litigation.
 
9.5 Finders or Brokers
 
Neither CSRC nor SOAI has agreed to pay any fee or commission to any agent,
broker, finder or other person for or on account of services rendered as a
broker or finder in connection with this Agreement, the Ancillary Agreements or
the transactions contemplated hereby or thereby which would give rise to any
valid claim against Purchaser or any of Purchaser’s Affiliates for any brokerage
commission or finder’s fee or like payment.  For the avoidance of doubt, it is
understood and agreed that CSRC, SOAI or one of their Affiliates has engaged
Bank of America and Barclays Bank PLC, or one of their respective Affiliates, to
provide certain broker and finder services in connection with this Agreement,
the Ancillary Agreements or the transactions contemplated hereby or thereby, but
such engagement shall not give rise to any valid claim against Purchaser or any
of Purchaser’s Affiliates as described in the preceding sentence, and CSRC, SOAI
or one of their Affiliates is solely responsible for the payment of any and all
fees and/or commissions payable to Bank of America, Barclays Bank PLC or the
applicable Affiliate in connection with such charges.
 
9.6 Compliance with Law and other Instruments
 
Upon compliance with the HSR Act and Bank Merger Act, the execution and delivery
of this Agreement and the Ancillary Agreements by CSRC and SOAI and the
consummation of the transactions contemplated hereby or thereby by CSRC and SOAI
will not constitute a violation of or be in conflict with any applicable law or
regulation in any material respect.  The execution and delivery by CSRC and SOAI
of, and performance by each of CSRC or SOAI of its obligations pursuant to, this
Agreement and the Ancillary Agreements (and the documents, agreements, and
instruments contemplated hereby or thereby) will not violate or be in conflict
with CSRC’s or SOAI’s charter or by-laws or any contract or other instrument to
which it is a party or by which it is bound, except as would not have a material
adverse effect on the Assets to be Sold, or CSRC’s or SOAI’s ability to
consummate the transactions contemplated hereby or thereby; excluding, however,
(i) any matter, condition or event that (x) is within the sole control of
Purchaser or (y) affects the credit card services, consumer credit or banking
industry generally first arising after the date of this Agreement, or (ii) any
changes in laws, generally accepted
 

 
33

--------------------------------------------------------------------------------

 

accounting principles or regulatory accounting principles first arising after
the date of this Agreement.
 
9.7 Conveyance of Assets to be Sold
 
CSRC is not insolvent at the time of the conveyance of title and the sale of the
Assets to be Sold by CSRC is absolute and irrevocable and provides Purchaser
with the full benefits of ownership of such Assets to be Sold.  The transfer by
CSRC of such Assets to be Sold is not made for or on account of an antecedent
debt, and CSRC will not be insolvent on the date of (nor will it become
insolvent as a result of) such transfer.  No transfer by CSRC of any Asset to be
Sold hereunder is voidable under any law dealing with bankruptcy, insolvency,
creditors’ rights or similar laws.
 
9.8 Accuracy of Statements
 
No statement contained in any document provided or delivered by CSRC or SOAI to
Purchaser in connection with the transaction contemplated hereby, as of the date
of such statement, contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statement contained therein not
misleading in any material respect.
 
9.9 Securitization
 
(a) No event or condition exists which is or with either notice or the passage
of time would constitute an “Early Amortization Event” or “Servicer Default”, in
each case as defined in the Pooling and Servicing Agreement, or any similar
event permitting the acceleration or rapid amortization of the Investor
Certificates.  The consummation of the transactions contemplated by this
Agreement (including execution of the Specified Agreements) shall not cause the
occurrence of any repurchase event, default or other event, that with either
notice or the passage of time would constitute an “Early Amortization Event” (as
defined in the Pooling and Servicing Agreement), or any event permitting the
acceleration or rapid amortization of the Investor Certificates under any
Securitization Documents, or a “Servicer Default” (as defined in the Pooling and
Servicing Agreement) or other similar event permitting the termination of the
Servicer under the Securitization Documents, nor shall such consummation or the
receipt of any consents required in connection with the Specified Amendments
trigger any requirement under the Securitization Documents to fund any spread
account, reserve account or similar account, or any draw any such account under
the terms of the Securitization Documents or to otherwise increase any credit
enhancement required under the Securitization Documents;
 
(b) Neither CSRC nor the Master Trust is required to be registered as an
investment company under the Investment Company Act of 1940;
 
(c) The Pooling and Servicing Agreement is not required to be qualified under
the Trust Indenture Act of 1939, as amended;
 
(d) CSRC is the sole owner of the Seller Interest and the Retained Interests.
Other than the Retained Interests and the Investor Certificates set forth in
Exhibit 7, the Seller Interest represents the entire interest in the Master
Trust. Each of the Retained Interests is a valid and binding obligation of the
Master Trust;
 

 
34

--------------------------------------------------------------------------------

 

(e) The only outstanding series of Investor Certificates are set forth in
Exhibit 7;
 
(f) The Master Trust has no contractual obligations other than as set forth in
the Securitization Documents listed in Exhibit 5, all of which have been made
available to Purchaser;
 
(g) Each Securitization Document is a valid, legally binding agreement of each
of the Seller Parties and the Master Trust that is a party thereto and each such
Seller Party and the Master Trust is in compliance in all material respects with
its obligations thereunder; and
 
(h) The form of the Specified Amendments to the Securitization Documents
necessary to give effect to the transactions contemplated under this Agreement
(including the repayment of the series of Investor Certificates specified for
repayment on the Closing Date in Exhibit 7) are set forth in Exhibit 6;
 
(i) CSRC and SOAI have reviewed the Type II SAS 70 report for its service
provider TSYS dated September 30, 2008 and a letter from TSYS for the period
January 1, 2008 through September 30, 2008 with respect to such SAS 70 report
and, in SOANB’s  judgment, such SAS 70 report has not indicated any material
weaknesses in controls.
 
(j) As of the Execution Date, Annex I is true and correct and does not omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Seller Parties shall have provided an update to Annex I,
Annex I, as of the date so updated, shall be true and correct and shall not omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
9.10 Investor Certificates
 
All of the outstanding investor certificates in the Master Trust issued to any
Person other than the Seller Parties or any of their Affiliates are properly
characterized as indebtedness for federal income tax purposes.
 
9.11 Tax Matters
 
(a) Any and all Tax Returns with respect to the Assets to be Sold or income
attributable therefrom that are required to be filed have been filed, the
information provided on such Tax Returns is complete and accurate in all
material respects, and all Taxes shown to be due on such Tax Returns have been
paid in full, to the extent that a failure to file such Tax Returns or pay such
Taxes, or an inaccuracy in such Tax Returns, could result in Purchaser being
liable for such Taxes or could give rise to a Lien on the Assets to be Sold.
 
(b) The Master Trust is a disregarded entity for U.S. federal income tax
purposes.
 
(c) Except as disclosed in Schedule 9.11, to the knowledge of the Seller
Parties, all Investor Certificates were issued with no Original Issue Discount,
within the meaning of Internal Revenue Code Section 1273(a)(1), nor issuance
premium, within the meaning of Treasury Regulation Section 1.163-13.
 

 
35

--------------------------------------------------------------------------------

 

9.12 Closing Statements
 
Each of the Preliminary Closing Statement and the Adjusted Closing Statement
delivered by the Seller Parties to Purchaser pursuant to Section 3.2 (a) will to
the Seller Parties’ knowledge be accurate in all material respects as of the
date thereof.
 
9.13 Eligible Accounts
 
As of the Transfer Date, all Accounts included in the Assets to be Sold shall
have been designated to the Master Trust.
 
10. Warranties and Representations of Purchaser.
 
Purchaser hereby represents and warrants to the Seller Parties as follows:
 
10.1 Organization
 
Purchaser is a national bank duly organized and validly existing under the laws
of the United States and is authorized to conduct its business under those laws.
 
10.2 Authority
 
Purchaser has full corporate power and authority to enter into and perform this
Agreement and each of the Ancillary Agreements to which it is a party and to
effect the transactions contemplated hereby and thereby.  The execution,
delivery and performance by Purchaser of this Agreement and each Ancillary
Agreement (and all documents, agreements, and instruments contemplated hereby or
thereby) have been approved by all requisite corporate action on the part of
Purchaser.  This Agreement and each Ancillary Agreement constitutes (and each
such document, agreement and instrument when executed and delivered will
constitute) a valid and binding obligation of Purchaser, enforceable against it
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship and other laws relating to or affecting creditors’ rights
generally and by general principles of equity.  No consents are required for the
execution and performance of Purchaser’s obligations hereunder or under the
Ancillary Agreements except such consents as have been or will be obtained prior
to the Closing Date.
 
10.3 Legal Proceedings
 
As of the date of this Agreement there are no material Actions (including
without limitation governmental or regulatory violations, proceedings or
investigations) which are pending or to the knowledge of Purchaser threatened,
against or affecting Purchaser’s ability to consummate this Agreement or the
Ancillary Agreements or the transactions contemplated hereby or thereby (other
than Actions arising with respect to the Accounts in the ordinary course of
business).
 

 
36

--------------------------------------------------------------------------------

 

10.4 Finders or Brokers
 
Purchaser has not agreed to pay any fee or commission to any agent, broker,
finder or other person for or on account of services rendered as a broker or
finder in connection with this Agreement, the Ancillary Agreements or the
transactions contemplated hereby or thereby which would give rise to any valid
claim against any Seller Party for any brokerage commission or finder’s fee or
like payment.
 
10.5 Governmental Notices
 
Purchaser has not received notice from any federal or state governmental agency
indicating that it would oppose or not grant or issue its consent or approval,
if required, with respect to the transactions contemplated by this Agreement or
the Ancillary Agreements.
 
10.6 Compliance with Law and Other Instruments
 
Upon compliance with the HSR Act and Bank Merger Act, the execution and delivery
of this Agreement and the Ancillary Agreements by Purchaser and the consummation
of the transactions contemplated hereby or thereby by Purchaser will not
constitute a violation of or be in conflict with any applicable law or
regulation. The execution and delivery by Purchaser of, and the performance by
Purchaser of its obligations pursuant to, this Agreement and the Ancillary
Agreements (and the documents, instruments, and agreements contemplated hereby
or thereby) will not violate or be in conflict with Purchaser’s charter or
by-laws or any material contract or other instrument to which it is a party or
by which it is bound except as would not have a material adverse effect on
Purchaser’s ability to consummate the transactions contemplated hereby or
thereby; excluding, however, (i) any matter, condition or event that (x) is
within the sole control of a Seller Party or (y) affects the credit card
services, consumer credit or banking industry generally, or (ii) any changes in
laws, generally accepted accounting principles or regulatory accounting
principles.
 
11. Conditions Precedent to Purchaser’s Obligations.
 
The obligations of Purchaser to consummate the purchase provided for herein are
subject to the fulfillment (except to the extent, if any, waived by Purchaser)
of the following conditions at or prior to the Transfer Date:
 
11.1 Absence of Litigation
 
There shall not be pending on the Transfer Date any action or proceeding
instituted by any person, entity or governmental authority against a Seller
Party or Purchaser to prevent the consummation of the sale of the Assets to be
Sold and, on the Transfer Date, there shall be no injunction, decree or similar
legal restraint preventing the consummation of such sale and there shall be no
statute, rule or regulation in effect which would prevent the Seller Parties
from selling or Purchaser from purchasing the Assets to be Sold as contemplated
by this Agreement or consummating the transactions contemplated by the Ancillary
Agreements.  There shall not be any class action lawsuits affecting the Eligible
Accounts that materially affects the value of the Assets.
 

 
37

--------------------------------------------------------------------------------

 

11.2 Truth of Representations
 
The representations and warranties of the Seller Parties set forth in Sections 8
and 9 of this Agreement shall be true in all material respects as though made
again on and as of the Transfer Date (except for those representations and
warranties made as of a particular date, which such representations and
warranties shall be true in all material respects as of such particular date).
 
11.3 Performance of Covenants
 
The covenants and agreements of the Seller Parties set forth in this Agreement
and to be performed on or before the Transfer Date shall have been performed in
all material respects.
 
11.4 Items to be Delivered by Seller Parties
 
The Seller Parties shall have delivered to Purchaser:
 
(a) The Assignment and Bill of Sale, the Domain Name License, UCC assignments,
and such other instruments and documents as are reasonably necessary for
confirming the transfer, assignment and conveyance of title to the Assets to be
Sold to Purchaser (together, the “Conveyance Documents”), duly issued or signed
by duly authorized officers of the Seller Parties, as applicable.
 
(b) A certificate of each Seller Party signed by a duly authorized officer of
such Seller Party to the effect that (i) the warranties and representations of
such Seller Party in Section 8 or 9, as applicable, are true as of the Closing
Date (except for those representations and warranties made as of a particular
date, which such representations and warranties shall be true in all material
respects as of such particular date) as if made on the Closing Date or, if any
such warranties and representations are not then true, specifying the deficiency
in reasonable detail; and (ii) the covenants and agreements of such Seller Party
to be performed hereunder on or before the Transfer Date have been performed in
all material respects, or, if any such covenants have not been so performed,
specifying the deficiency in reasonable detail.
 
(c) The Preliminary Closing Statement.
 
(d) The Parent Agreement and the Program Agreements duly executed by such
Affiliates of the Seller Parties that are party thereto.
 
(e) The Specified Amendments, duly issued or signed by duly authorized officers
of the Seller Parties, as applicable.
 
(f) The Assumption Agreements, duly issued or signed by duly authorized officers
of the Seller Parties, as applicable.
 
(g) The Closing Tape.
 
(h) An opinion of the Seller Parties’ counsel that (i) the transactions
contemplated by this Agreement do not violate the Securitization Documents; (ii)
all actions necessary to register
 

 
38

--------------------------------------------------------------------------------

 

the Retained Certificates in the name of the purchasing party have been taken
and the Retained Certificates are binding obligations of the Master Trust
entitled to the benefits of the PSA; and (iii) the security interests are
perfected in a form consistent with opinions previously delivered to the trustee
of the Master Trust.
 
11.5 UCC Financing Statement
 
SOANB hereby confirms that, for purposes of the UCC, it is “located” in the
State of Ohio, and SOANB hereby authorizes the Purchaser to file in such
location financing statements in favor of Purchaser, as secured party, against
the relevant Seller Party, as debtor, reflecting the sale of the Assets to be
Sold hereunder.  CSRC hereby confirms that, for purposes of the UCC, it is
“located” in the State of Delaware, and hereby authorizes the Purchaser or its
designee to file in such location financing statements in favor or Purchaser or
such designee, as secured party, against the relevant Seller Party, as debtor
reflecting the sale of the Assets to be Sold hereunder.
 
11.6 Governmental and Regulatory Approvals.
 
The waiting period under the HSR Act, if required, shall have expired or have
been earlier terminated, applicable bank regulatory approvals shall have been
obtained, the applicable approval under the Bank Merger Act shall have been
obtained and all other approvals or authorizations of, filings and registrations
with, and notifications to, all governmental authorities required to consummate
the sale of the Assets to be Sold shall have been obtained or made and shall be
in full force and effect and all waiting periods required by applicable law in
connection therewith shall have expired or terminated, except to the extent that
the failure to obtain such an approval or authorization would not reasonably be
expected to have a material adverse effect on the Assets to be Sold.
 
11.7 Repayment of Conduit Series
 
Those series of Investor Certificates in the Master Trust indicated on Exhibit 7
to be repaid on the Closing Date shall be repaid in full and each holder of such
Investor Certificates shall have delivered a payoff letter (in form reasonably
satisfactory to the Purchaser) of all interest in the assets of the Master
Trust, a copy of which shall be delivered to Purchaser.
 
11.8 Eligible Account
 
As of the Transfer Date, all Accounts included in the Assets to be Sold shall
have been designated to the Master Trust.
 
12. Conditions Precedent to the Obligations of the Seller Parties.
 
The obligation of each Seller Party to consummate the sale provided for herein
is subject to the fulfillment (except to the extent, if any, waived by a Seller
Party) of the following conditions at or prior to the Transfer Date, each of
which, to the extent within a Seller Party’s control, such Seller Party shall
pursue satisfying in good faith:
 

 
39

--------------------------------------------------------------------------------

 

12.1 Absence of Litigation
 
There shall not be pending on the Transfer Date any action or proceeding
instituted by any person, entity or governmental authority against a Seller
Party or Purchaser to prevent the consummation of the sale of the Assets to be
Sold and, on the Transfer Date, there shall be no injunction, decree or similar
legal restraint preventing the consummation of such sale and there shall be no
statute, rule or regulation in effect which would prevent the Seller Parties
from selling or Purchaser from purchasing the Assets to be Sold as contemplated
by this Agreement or consummating the transactions contemplated by the Ancillary
Agreements.
 
12.2 Truth of Representations
 
The representations and warranties of Purchaser set forth in Section 10 shall be
true in all material respects as though made again on and as of the Transfer
Date (except for those representations and warranties made as of a particular
date, which representations and warranties shall be true in all material
respects as of such particular date).
 
12.3 Performance of Covenants
 
The covenants and agreement of Purchaser set forth in this Agreement and to be
performed on or before the Transfer Date shall have been performed in all
material respects.
 
12.4 Items to be Delivered by Purchaser
 
Purchaser shall have delivered to the Seller Parties:
 
(a) A payment to the Seller Parties of the Payment Amount set forth in the
Closing Statement by transfer of funds immediately available.
 
(b) The Assignment and Bill of Sale signed by duly authorized officers of
Purchaser.
 
(c) A certificate of Purchaser signed by a duly authorized officer of Purchaser
to the effect that (i) the warranties and representations of Purchaser in
Section 9 are true as of the Transfer Date (except for those representations and
warranties made as of a particular date, which such representations and
warranties shall be true in all material respects as of such particular date)
or, if any such warranties and representations are not then true, specifying the
deficiency in reasonable detail; and (ii) the covenants and agreements of
Purchaser to be performed hereunder on or before the Transfer Date have been
performed in all material respects, or, if any such covenants have not been so
performed, specifying the deficiency in reasonable detail.
 
(d) The Parent Agreement and the Program Agreements duly executed by Purchaser.
 
(e) The Securitization Transfer Agreements signed by duly authorized officers of
Purchaser.
 
(f) [Reserved.]
 

 
40

--------------------------------------------------------------------------------

 

(g) The Milford Agreement and each document required to be delivered thereunder,
each duly executed by the parties thereto.
 
(h) The Assumption Agreements, duly issued or signed by duly authorized officers
of the Purchaser.
 
12.5 Governmental and Regulatory Approvals.
 
The waiting period under the HSR Act, if required, shall have expired or have
been earlier terminated, applicable bank regulatory approvals shall have been
obtained, the applicable approval under the Bank Merger Act shall have been
obtained and all other approvals or authorizations of, filings and registrations
with, and notifications to, all governmental authorities required to consummate
the sale of the Assets to be Sold shall have been obtained or made and shall be
in full force and effect and all waiting periods required by applicable law in
connection therewith shall have expired or terminated, except to the extent that
the failure to obtain such an approval or authorization would not reasonably be
expected to have a material adverse effect on the Assets to be Sold.
 
12.6 Loan Agreement
 
Charming Shoppes shall have satisfied the requirements under the Loan Agreement
with respect to the transactions contemplated hereby.  Charming Shoppes shall
act in good faith to satisfy such requirements.
 
12.7 Milford Agreement
 
The closing with respect to the Milford Agreement shall have occurred
simultaneously with the Transfer Date.
 
12.8 Ratings Confirmation
 
The applicable rating agencies rating the outstanding Investor Certificates
shall have confirmed the then-current ratings of such Investor Certificates in
connection with the Specified Amendments.
 
13. Survival of Representations and Warranties.
 
Notwithstanding any investigation made by or on behalf of either party at any
time, all covenants, agreements, representations, indemnifications and
warranties made herein and in any certificate delivered pursuant hereto shall
survive the execution and delivery of this Agreement and Closing hereunder until
the third anniversary of the Transfer Date; provided, that the foregoing three
(3) year survival period shall not apply to (i) any Seller Party’s respective
obligations under Sections 6.3 and 6.8 hereof (and the indemnifications related
thereto), (ii) any of the Purchaser’s obligations pursuant to Section 2.2,
6.8(a)(i) or 6.8(b) (and the indemnifications related thereto), or (iii) any
indemnification for any claims arising from any prospectus, offering memorandum,
other disclosure document or rating agency presentation prepared in connection
with any Securitization Transaction of the Purchaser which, instead, shall
survive until the later of the fifth anniversary of the Transfer Date or the
expiration of the
 

 
41

--------------------------------------------------------------------------------

 

applicable statute of limitations with respect to all securities offered
pursuant to, or described in, the related documents described in clause (iii);
and provided, further, that the representations and warranties and indemnities
contained in Sections 6.7, 7.1(v), 7.2(vi), 8.14 and 9.11(a) through (c) (and
the indemnifications related thereto) will survive for the period of the
applicable statute of limitations.  Notwithstanding the foregoing, any
representation or warranty that would otherwise terminate shall survive with
respect to losses asserted in any claim for indemnification hereunder of which
notice is given pursuant to this Agreement prior to the end of the applicable
survival period, until such claim is finally resolved and any related losses are
paid.
 
14. Default/Termination of Agreement.
 
14.1 Default
 
A “Default” shall occur hereunder upon the occurrence of the following:
 
(i)  
The expiration of thirty (30) days from the date one party shall have given
notice to the other party (the “Defaulting Party”) of a breach or default by the
Defaulting Party in the performance of any covenant, agreement, representation
or warranty hereunder which is not cured within such thirty (30) day period; or

 
(ii)  
A Seller Party or Purchaser (as applicable in this clause (ii), the “Bankrupt
Party”) becomes insolvent or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due; or the Bankrupt Party applies
for, consents to, or acquiesces in the appointment of, a trustee, receiver or
other custodian for the Bankrupt Party or any property thereof, or makes a
general assignment for the benefit of creditors; or in the absence of such
application, consent of acquiescence, a trustee, receiver or other custodian is
appointed for the Bankrupt Party or for a substantial part of its property and
is not discharged within thirty (30) days; or any bankruptcy, reorganization,
debt arrangement, or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution or liquidation proceeding, is commenced in respect to
the Bankrupt Party, and if such case or proceeding is not commenced by the
Bankrupt Party or remains for thirty (30) days undismissed; or the Bankrupt
Party takes any corporate action to authorize, or in furtherance of, any of the
foregoing.

 
14.2 Termination Right
 
Upon the occurrence of a Default, the non-defaulting party, in addition to all
other rights and remedies available at law or in equity, shall have the right to
terminate this Agreement upon notice to the defaulting party.
 
14.3 Other Termination
 
This Agreement may be terminated (i) upon mutual agreement of Purchaser and the
Seller Parties or (ii) by either Purchaser or the Seller Parties if the Closing
has not occurred by the later to occur of (1) the date forty-five (45) days
following the date Purchaser and the Seller Parties mutually agreed would be the
Transfer Date (or any mutually agreed extension of the
 

 
42

--------------------------------------------------------------------------------

 

Transfer Date) or (2) January 30, 2010; provided that the party seeking to
terminate this Agreement under clause (ii) hereof has not caused such failure to
close.
 
14.4 No Release
 
No termination of this Agreement pursuant to this Section or otherwise shall
release, or be construed as releasing, either party hereto from any liability
for damages to the other party hereto arising out of, in connection with or
otherwise relating to, directly or indirectly, such party’s breach or default of
any of its representations, warranties, covenants, agreements, duties or
obligations arising under this Agreement.
 
15. Delayed Payment After Closing
 
15.1 Final Settlement and Disputes
 
In the event that Purchaser and the Seller Parties disagree after the Closing
Date as to any item or amount (or the computation or determination in accordance
with the terms of this Agreement of any item or amount) reflected, set forth in
or relating to the Preliminary Closing Statement or any Adjusted Closing
Statement, the Payment Amount, the Adjustment Amount or any other amounts due
either party under this Agreement, then any payment required to be made under
this Agreement shall be made when due on the basis of such items or amounts as
to which the parties do not disagree and any party hereto shall thereupon be
entitled to request a firm of nationally recognized independent accounts as
Purchaser and the Seller Parties may jointly designate which does not have a
material relationship with either Purchaser or the Seller Parties to determine,
in accordance with the provisions of this Agreement, such disputed item or
amount (or the computation or determination thereof).  Any such request shall be
in writing and shall specify with particularity the disputed items, amounts and
computations being submitted for determination, and the requesting party shall
furnish the other parties hereto with a copy of such request at the same time it
is submitted to the independent accountants.  The firm of independent
accountants to which any dispute is referred hereunder shall as promptly as
practicable determine, in accordance with the provisions of this Agreement, the
proper amount of any disputed item or other amount, or the computation thereof,
and such determination shall be final, conclusive and binding on all parties
hereto.  In acting pursuant to this Agreement, such firm of independent
accountants shall constitute, and be entitled to the privileges and immunities
of, arbitrators.  The Seller Parties and Purchaser shall cooperate fully in
assisting such firm in making any determination requested hereunder, including
giving such firm full access to all files, books and records relevant thereto
and providing such other information as such firm may reasonably request in
connection with the determination to be made by it hereunder.  The fees and
disbursements in connection with such firm’s determination shall be borne
equally by Purchaser and the Seller Parties.  In the event that a determination
by independent accountants pursuant to this Section 15.1 requires any previously
suspended payment to be made by any party, such payment shall be made promptly
(and in any event within five (5) Business Days) after receipt by such party
from such independent accountants of written notice of such determination.  Such
firm of accountants shall promptly and substantially simultaneously notify
Purchaser and the Seller Parties in writing of any determination by it
hereunder.  In the event of any litigation between the parties regarding this
Agreement, the prevailing party shall be entitled to seek recovery of all costs
and expenses (including attorney’s fees) incurred by the prevailing
 

 
43

--------------------------------------------------------------------------------

 

party in such litigation (which costs may be included as part of the damages
awarded in any such litigation).
 
15.2 Interest
 
Any amount payable by any party to another party pursuant to Section 15.1 shall
bear interest from the date such amount would originally have been required to
be paid hereunder had no dispute over such amount existed to the date of payment
at the federal funds rate (at weighted average daily rates reported by Federal
Reserve System) during the period(s) involved.
 
15.3 Records and Financial Information
 
The party having control of the relevant records and financial information used
in connection with any adjustment provided for in this Section 15 shall certify
the accuracy of such records and financial information if so requested by the
other party.
 
16. Miscellaneous
 
16.1 Expenses
 
Except as is otherwise specifically provided in this Agreement, each party shall
pay its own costs and expenses in connection with this Agreement and the
transactions contemplated hereby, including, but not by way of limitation, all
regulatory fees, attorneys’ fees, accounting fees and other expenses.  Each of
Purchaser and the Seller Parties shall be responsible for half of all fees of
the rating agencies in connection with confirming ratings.
 
16.2 Notices
 
All notices, demands and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered in person or by United
States mail, certified or registered, with return receipt requested, or
otherwise actually delivered, as follows:
 
(i)  
If to SOANB, CSRC or SOAI:

 
450 Winks Lane
Bensalem, PA  19020
Attention:  President
 
           With a copy (which shall not constitute notice) to:
 
450 Winks Lane
Bensalem, PA  19020
Attention:  Legal Dept.
 

 
44

--------------------------------------------------------------------------------

 

(ii)  
If to Purchaser, to:

 
3100 Easton Square Place
Columbus, OH  43219
Attention: President
 
With a copy (which shall not constitute notice) to:
 
World Financial Network National Bank
3100 Easton Square Place
Columbus, OH  43219
Attention: General Counsel
 
The persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section 16.2.  Any notice, demand or other communication given pursuant to the
provisions of this Section 16.2 shall be deemed to have been given on the date
actually delivered or three (3) days following the date deposited in the United
States mail, properly addressed, postage prepaid, as the case may be.
 
16.3 Successors and Assigns
 
All terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.  This Agreement and all rights, privileges, duties and liabilities, and
obligations of the parties hereto, may be assigned or delegated by any party
without the consent of the other party.  In order for any such assignment to be
effective, the assigning party and the assignee must first execute a written
agreement (and deliver a copy thereof to the other party hereto) by which the
assigning party assigns the particular rights or privileges to the assignee.  In
order for any such delegation to be effective, the delegating party and the
delegatee must first execute a written agreement (and deliver a copy thereof to
the other party hereto) by which the delegating party delegates the particular
duties, liability or obligations to the delegatee and such delegatee expressly
assumes the performance and discharge thereof when due.  No such assignment or
delegation shall relieve Purchaser or the Seller Parties of any of their
respective duties, obligations, or liabilities to the other hereunder which are
not performed or discharged in full by such assignee or delegatee.  For
clarification, Purchaser may assign its rights under this Agreement with respect
to the receivables included in the Account Assets in connection with Purchaser’s
securitization of such receivables without also assigning any obligations with
respect thereto provided Purchaser shall remain liable for all obligations
hereunder.
 
16.4 Counterparts
 
This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one instrument.
 

 
45

--------------------------------------------------------------------------------

 

16.5 Governing Law
 
The laws of the State of Ohio applicable to contracts executed and wholly
performed therein shall govern the validity and interpretation hereof and the
performance of the parties hereto of their respective duties and obligations
hereunder.
 
16.6 Captions
 
The captions contained in this Agreement are for convenience of reference only
and no not form a part of this Agreement.
 
16.7 No Waiver
 
The failure or delay on the part of any party to exercise any right provided for
herein shall not act as a waiver thereof, nor shall any single or partial
exercise of any right by and party hereto preclude the exercise of any other
right or the further exercise of such right thereof.  In no event shall a term
or provision of this Agreement be deemed to have been waived, modified or
amended unless said waiver, modification or amendment is in writing and signed
by Purchaser and the Seller Parties.
 
16.8 No Petition
 
Each party hereto covenants and agrees that it shall not, prior to the date that
is one year and one day after the final payment of any series of investor
certificates or any other series issued by the Master Trust, acquiesce, petition
or otherwise invoke the process of any governmental authority for the purpose of
commencing or sustaining a case against CSRC or the Master Trust under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of CSRC or the Master Trust or any substantial part of its property or ordering
the winding up or liquidation of the affairs of CSRC or the Master Trust.
 
16.9 No Joint Venture
 
Nothing in this Agreement shall be deemed to create a partnership or joint
venture between any of the parties hereto.  Except as expressly set forth
herein, no party shall have any authority to bind or commit any other party.
 
16.10 Severability
 
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement in such jurisdiction or any
other jurisdiction.
 

 
46

--------------------------------------------------------------------------------

 

16.11 No Third Party Beneficiaries
 
This Agreement is not for the benefit of any third party and nothing in this
Agreement, express or implied, is intended to confer upon any person other than
the parties hereto and their respective successors and assigns any rights or
remedies under or by reason of this Agreement.
 
16.12 Waiver of Jury Trial
 
THE PARTIES HERETO WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS PURSUANT HERETO.
 
16.13 Entire Agreement
 
The making, execution and delivery of this Agreement by the parties hereto have
been induced by no representations, statements, warranties or agreements other
than those herein expressed.  This Agreement and other written agreements
specifically referred to herein (including without limitation the
Confidentiality Agreement and the Schedules and Exhibits attached hereto) embody
the entire understanding of the parties and there are no further or other
agreements or understandings, written or oral, in effect between the parties
relating to the subject matter hereof.  This instrument and the agreements
contained herein may be amended or modified only by a written instrument signed
by both parties or their duly authorized agents.
 
[SIGNATURE PAGES FOLLOW]
 


 

 
47

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
WORLD FINANCIAL NETWORK
NATIONAL BANK
   
By: /S/ DANIEL T. GROOMES
Name:  Daniel T. Groomes
Title:    President








































































 
S-1

--------------------------------------------------------------------------------

 



SPIRIT OF AMERICA NATIONAL BANK
   
By: /S/ ERIC M. SPECTER
Name:  Eric M. Specter
Title:    Chairman of the Board
   
CHARMING SHOPPES RECEIVABLES CORP.
   
By: /S/ ERIC M. SPECTER
Name:  Eric M. Specter
Title:    President
   
SPIRIT OF AMERICA, INC.
   
By: /S/ ERIC M. SPECTER
Name:  Eric M. Specter
Title: :   President



 


 


 


 


 


 

 
S-2

--------------------------------------------------------------------------------

 
